 


 HR 6416 ENR: Jeff Miller and Richard Blumenthal Veterans Health Care and Benefits Improvement Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 6416 
 
AN ACT 
To amend title 38, United States Code, to make certain improvements in the laws administered by the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short title; Table of contents 
(a)Short titleThis Act may be cited as the Jeff Miller and Richard Blumenthal Veterans Health Care and Benefits Improvement Act of 2016.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. References to title 38, United States Code. 
Title I—Disability Compensation Matters 
Sec. 101. Expedited payment of survivors’ benefits. 
Sec. 102. Board of Veterans’ Appeals video hearings. 
Sec. 103. Requirement that Secretary of Veterans Affairs publish the average time required to adjudicate early-filed and later-filed appeals. 
Sec. 104. Comptroller General review of claims processing performance of regional offices of Veterans Benefits Administration. 
Sec. 105. Report on staffing levels at regional offices of Department of Veterans Affairs under National Work Queue. 
Sec. 106. Inclusion in annual budget submission of information on capacity of Veterans Benefits Administration to process benefits claims. 
Sec. 107. Report on plans of Secretary of Veterans Affairs to reduce inventory of non-rating workload; sense of Congress regarding Monday Morning Workload Report. 
Sec. 108. Annual report on progress in implementing Veterans Benefits Management System. 
Sec. 109. Improvements to authority for performance of medical disabilities examinations by contract physicians. 
Sec. 110. Independent review of process by which Department of Veterans Affairs assesses impairments that result from traumatic brain injury for purposes of awarding disability compensation. 
Sec. 111. Reports on claims for disability compensation. 
Sec. 112. Sense of Congress regarding American veterans disabled for life. 
Sec. 113. Sense of Congress on submittal of information relating to claims for disabilities incurred or aggravated by military sexual trauma. 
Title II—United States Court of Appeals for Veterans Claims 
Sec. 201. Extension of temporary increase in number of judges on United States Court of Appeals for Veterans Claims. 
Sec. 202. Life insurance program relating to judges of United States Court of Appeals for Veterans Claims. 
Sec. 203. Voluntary contributions to enlarge survivors’ annuity. 
Sec. 204. Selection of chief judge of United States Court of Appeals for Veterans Claims. 
Title III—Burial Benefits and Other Matters 
Sec. 301. Expansion of eligibility for headstones, markers, and medallions. 
Sec. 302. Expansion of Presidential Memorial Certificate program. 
Sec. 303. Department of Veterans Affairs study on matters relating to burial of unclaimed remains of veterans in national cemeteries. 
Sec. 304. Study on provision of interments in veterans’ cemeteries during weekends. 
Sec. 305. Honoring as veterans certain persons who performed service in the reserve components of the Armed Forces. 
Title IV—Educational Assistance and Vocational Rehabilitation 
Sec. 401. Clarification of eligibility for Marine Gunnery Sergeant John David Fry Scholarship. 
Sec. 402. Approval of courses of education and training for purposes of the vocational rehabilitation program of the Department of Veterans Affairs. 
Sec. 403. Authority to prioritize vocational rehabilitation services based on need. 
Sec. 404. Reports on progress of students receiving Post-9/11 Educational Assistance. 
Sec. 405. Recodification and improvement of election process for Post-9/11 Educational Assistance Program. 
Sec. 406. Work-study allowance. 
Sec. 407. Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of educational institutions. 
Sec. 408. Role of State approving agencies. 
Sec. 409. Modification of requirements for approval for purposes of educational assistance provided by Department of Veterans Affairs of programs designed to prepare individuals for licensure or certification. 
Sec. 410. Criteria used to approve courses. 
Sec. 411. Compliance surveys. 
Sec. 412. Modification of reductions in reporting fee multipliers for payments by Secretary of Veterans Affairs to educational institutions. 
Sec. 413. Composition of Veterans’ Advisory Committee on Education. 
Sec. 414. Survey of individuals using their entitlement to educational assistance under the educational assistance programs administered by the Secretary of Veterans Affairs. 
Sec. 415. Department of Veterans Affairs provision of information on articulation agreements between institutions of higher learning. 
Sec. 416. Retention of entitlement to educational assistance during certain additional periods of active duty. 
Sec. 417. Technical amendment relating to in-state tuition rate for individuals to whom entitlement is transferred under all-volunteer force educational assistance program and post-9/11 educational assistance. 
Sec. 418. Study on the effectiveness of veterans transition efforts. 
Title V—Small Business and Employment Matters 
Sec. 501. Modification of treatment under contracting goals and preferences of Department of Veterans Affairs. 
Sec. 502. Longitudinal study of job counseling, training, and placement service for veterans. 
Sec. 503. Limitation on administrative leave for employees of Department of Veterans Affairs. 
Sec. 504. Required coordination between Directors for Veterans’ Employment and Training with State departments of labor and veterans affairs. 
Title VI—Health Care Matters 
Subtitle A—Medical Care 
Sec. 601. Requirement for advance appropriations for the Medical Community Care account of the Department of Veterans Affairs. 
Sec. 602. Improved access to appropriate immunizations for veterans. 
Sec. 603. Priority of medal of honor recipients in health care system of Department of Veterans Affairs. 
Sec. 604. Requirement that Department of Veterans Affairs collect health-plan contract information from veterans. 
Sec. 605. Mental health treatment for veterans who served in classified missions. 
Sec. 606. Examination and treatment by Department of Veterans Affairs for emergency medical conditions and women in labor. 
Subtitle B—Veterans Health Administration 
Sec. 611. Time period covered by annual report on Readjustment Counseling Service. 
Sec. 612. Annual report on Veterans Health Administration and furnishing of hospital care, medical services, and nursing home care. 
Sec. 613. Expansion of qualifications for licensed mental health counselors of the Department of Veterans Affairs to include doctoral degrees. 
Sec. 614. Modification of hours of employment for physicians employed by the Department of Veterans Affairs. 
Sec. 615. Repeal of compensation panels to determine market pay for physicians and dentists. 
Sec. 616. Clarification regarding liability for breach of agreement under Department of Veterans Affairs Employee Incentive Scholarship Program. 
Sec. 617. Extension of period for increase in graduate medical education residency positions at medical facilities of the Department of Veterans Affairs. 
Sec. 618. Report on public access to research by Department of Veterans Affairs. 
Sec. 619. Authorization of certain major medical facility projects of the Department of Veterans Affairs. 
Subtitle C—Toxic Exposure 
Sec. 631. Definitions. 
Sec. 632. National Academy of Medicine assessment on research relating to the descendants of individuals with toxic exposure. 
Sec. 633. Advisory board on research relating to health conditions of descendants of veterans with toxic exposure while serving in the Armed Forces. 
Sec. 634. Research relating to health conditions of descendants of veterans with toxic exposure while serving in the Armed Forces. 
Title VII—Homelessness Matters 
Subtitle A—Access of Homeless Veterans to Benefits 
Sec. 701. Expansion of definition of homeless veteran for purposes of benefits under the laws administered by the Secretary of Veterans Affairs. 
Sec. 702. Authorization to furnish certain benefits to homeless veterans with discharges or releases under other than honorable conditions. 
Sec. 703. Waiver of minimum period of continuous active duty in Armed Forces for certain benefits for homeless veterans. 
Sec. 704. Training of personnel of the Department of Veterans Affairs and grant recipients. 
Sec. 705. Regulations. 
Sec. 706. Effective date. 
Subtitle B—Other Homelessness Matters 
Sec. 711. Increased per diem payments for transitional housing assistance that becomes permanent housing for homeless veterans. 
Sec. 712. Program to improve retention of housing by formerly homeless veterans and veterans at risk of becoming homeless. 
Sec. 713. Establishment of National Center on Homelessness Among Veterans. 
Sec. 714. Requirement for Department of Veterans Affairs to assess comprehensive service programs for homeless veterans. 
Sec. 715. Report on outreach relating to increasing the amount of housing available to veterans. 
Title VIII—Other Matters 
Sec. 801. Department of Veterans Affairs construction reforms. 
Sec. 802. Technical and clerical amendments.   
2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code.  IDisability Compensation Matters 101.Expedited payment of survivors’ benefits (a)In generalSection 5101(a)(1) is amended— 
(1)by striking A specific and inserting (A) Except as provided in subparagraph (B), a specific; and  (2)by adding at the end the following new subparagraph: 
 
(B) 
(i)The Secretary may pay benefits under chapters 13 and 15 and sections 2302, 2307, and 5121 of this title to a survivor of a veteran who has not filed a formal claim if the Secretary determines that the record contains sufficient evidence to establish the entitlement of the survivor to such benefits.  (ii)For purposes of this subparagraph and section 5110 of this title, the earlier of the following dates shall be treated as the date of the receipt of the survivor's application for benefits described in clause (i): 
(I)The date on which the survivor of a veteran (or the representative of such a survivor) notifies the Secretary of the death of the veteran through a death certificate or other relevant evidence that establishes entitlement to survivors’ benefits identified in clause (i).  (II)The head of any other department or agency of the Federal Government notifies the Secretary of the death of the veteran.  
(iii)In notifying the Secretary of the death of a veteran as described in clause (ii)(I), the survivor (or the representative of such a survivor) may submit to the Secretary additional documents relating to such death without being required to file a formal claim..  (b)Report (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on benefits paid pursuant to covered claims.  
(2)ContentsThe report under paragraph (1) shall include the following: (A)The number of covered claims adjudicated during the 1-year period preceding the date of the report, disaggregated by the following: 
(i)Claims in which the claimant was entitled to benefits under chapters 13 or 15 or sections 2302, 2307, or 5121 of title 38, United States Code, on the basis of the claimant’s status as the spouse of a deceased veteran.  (ii)Claims in which the claimant was entitled to such benefits on the basis of the claimant's status as the child of a deceased veteran.  
(iii)Claims in which the claimant was entitled to such benefits on the basis of the claimant's status as the parent of a deceased veteran.  (B)The number of covered claims during such period for which such benefits were not awarded, disaggregated by clauses (i) through (iii) of subparagraph (A).  
(C)A comparison of the accuracy and timeliness of covered claims adjudicated during such period with noncovered claims filed by survivors of a veteran.  (D)The findings of the Secretary with respect to adjudicating covered claims.  
(E)Such recommendations as the Secretary may have for legislative or administrative action to improve the adjudication of claims submitted to the Secretary for benefits under chapters 13 and 15 and sections 2302, 2307, and 5121 of title 38, United States Code.  (3)Covered claim definedIn this subsection, the term covered claim means a claim covered by section 5101(a)(1)(B) of title 38, United States Code, as added by subsection (a).  
(c)Effective dateThe amendments made by subsection (a) shall apply with respect to claims for benefits based on a death occurring on or after the date of the enactment of this Act.  102.Board of Veterans’ Appeals video hearingsSection 7107 is amended— 
(1)in subsection (d), by amending paragraph (1) to read as follows:  (1) (A) (i)Upon request for a hearing, the Board shall determine, for purposes of scheduling the hearing for the earliest possible date, whether a hearing before the Board will be held at its principal location or at a facility of the Department or other appropriate Federal facility located within the area served by a regional office of the Department.  
(ii)The Board shall also determine whether to provide a hearing through the use of the facilities and equipment described in subsection (e)(1) or by the appellant personally appearing before a Board member or panel.  (B) (i)The Board shall notify the appellant of the determinations of the location and type of hearing made under subparagraph (A).  
(ii)Upon notification, the appellant may request a different location or type of hearing as described in such subparagraph.  (iii)If so requested, the Board shall grant such request and ensure that the hearing is scheduled at the earliest possible date without any undue delay or other prejudice to the appellant.; and  
(2)in subsection (e), by amending paragraph (2) to read as follows:  (2)Any hearing provided through the use of the facilities and equipment described in paragraph (1) shall be conducted in the same manner as, and shall be considered the equivalent of, a personal hearing..  
103.Requirement that Secretary of Veterans Affairs publish the average time required to adjudicate early-filed and later-filed appeals 
(a)Publication requirement 
(1)In generalOn an ongoing basis, the Secretary of Veterans Affairs shall make available to the public the following: (A)The average length of time to adjudicate an early-filed appeal.  
(B)The average length of time to adjudicate a later-filed appeal.  (2)Effective dateParagraph (1) shall take effect on the date that is 1 year after the date of the enactment of this Act and shall apply until the date that is 3 years after the date of the enactment of this Act.  
(b)Report 
(1)In generalNot later than 39 months after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on whether publication pursuant to subsection (a)(1) has had an effect on the number of early-filed appeals filed.  (2)ContentsThe report required by paragraph (1) shall include the following: 
(A)The number of appeals and early-filed appeals that were filed during the 1-year period ending on the effective date specified in subsection (a)(2).  (B)The number of appeals and early-filed appeals that were filed during the 1-year period ending on the date that is 2 years after the effective date specified in subsection (a)(2).  
(c)DefinitionsIn this section: (1)AppealThe term appeal means a notice of disagreement filed pursuant to section 7105(a) of title 38, United States Code, in response to notice of the result of an initial review or determination regarding a claim for a benefit under a law administered by the Secretary of Veterans Affairs.  
(2)Early-filedThe term early-filed with respect to an appeal means that the notice of disagreement was filed not more than 180 days after the date of mailing of the notice of the result of the initial review or determination described in paragraph (1).  (3)Later-filedThe term later-filed with respect to an appeal means the notice of disagreement was filed more than 180 days after the date of mailing of the notice of the result of the initial review or determination described in paragraph (1).  
104.Comptroller General review of claims processing performance of regional offices of Veterans Benefits Administration 
(a)Review requiredNot later than 15 months after the effective date specified in subsection (e), the Comptroller General of the United States shall complete a review of the regional offices of the Veterans Benefits Administration to help the Veterans Benefits Administration achieve more consistent performance in the processing of claims for disability compensation.  (b)ElementsThe review required by subsection (a) shall include the following: 
(1)An identification of the following: (A)The factors, including management practices, that distinguish higher performing regional offices from other regional offices with respect to claims for disability compensation.  
(B)The best practices employed by higher performing regional offices that distinguish the performance of such offices from other regional offices.  (C)Such other management practices or tools as the Comptroller General determines could be used to improve the performance of regional offices.  
(2)An assessment of the effectiveness of communication with respect to the processing of claims for disability compensation between the regional offices and veterans service organizations and caseworkers employed by Members of Congress.  (c)ReportNot later than 15 months after the effective date specified in subsection (e), the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the review completed under subsection (a).  
(d)Veterans service organization definedIn this section, the term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.  (e)Effective dateThis section shall take effect on the date that is 270 days after the date of the enactment of this Act.  
105.Report on staffing levels at regional offices of Department of Veterans Affairs under National Work QueueNot later than 15 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the criteria and procedures that the Secretary will use to determine appropriate staffing levels at the regional offices of the Department under the National Work Queue for the distribution of the claims processing workload.  106.Inclusion in annual budget submission of information on capacity of Veterans Benefits Administration to process benefits claims (a)In generalAlong with the supporting information included in the budget submitted to Congress by the President pursuant to section 1105(a) of title 31, United States Code, the President shall include information on the capacity of the Veterans Benefits Administration to process claims for benefits under the laws administered by the Secretary of Veterans Affairs, including information described in subsection (b), during the fiscal year covered by the budget with which the information is submitted.  
(b)Information describedThe information described in this subsection is the following: (1)An estimate of the average number of claims for benefits under the laws administered by the Secretary, excluding such claims completed during mandatory overtime, that a single full-time equivalent employee of the Administration should be able to process in a year, based on the following: 
(A)A time and motion study that the Secretary shall conduct on the processing of such claims.  (B)Such other information relating to such claims as the Secretary considers appropriate.  
(2)A description of the actions the Secretary will take to improve the processing of such claims.  (3)An assessment of the actions identified by the Secretary under paragraph (2) in the previous year and an identification of the effects of those actions.  
(c)Effective dateThis section shall apply with respect to any budget submitted as described in subsection (a) with respect to any fiscal year after fiscal year 2018.  107.Report on plans of Secretary of Veterans Affairs to reduce inventory of non-rating workload; sense of Congress regarding Monday Morning Workload Report (a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that details the plans of the Secretary to reduce the inventory of work items listed in the Monday Morning Workload Report under End Products 130, 137, 173, 290, 400, 600, 607, 690, 930, and 960.  
(b)Sense of CongressIt is the sense of Congress that the Secretary of Veterans Affairs should include in each Monday Morning Workload Report published by the Secretary the following: (1)With respect to each regional office of the Department of Veterans Affairs, the following: 
(A)The number of fully developed claims for benefits under the laws administered by the Secretary that have been received.  (B)The number of claims described in subparagraph (A) that are pending a decision.  
(C)The number of claims described in subparagraph (A) that have been pending a decision for more than 125 days.  (2)Enhanced information on appeals of decisions relating to claims for benefits under the laws administered by the Secretary that are pending, including information contained in the reports of the Department entitled Appeals Pending and Appeals Workload By Station.  
108.Annual report on progress in implementing Veterans Benefits Management System 
(a)In generalNot later than each of 1 year, 2 years, and 3 years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the progress of the Secretary in implementing the Veterans Benefits Management System.  (b)ContentsEach report required by subsection (a) shall include the following: 
(1)An assessment of the current functionality of the Veterans Benefits Management System.  (2)Recommendations submitted to the Secretary by employees of the Department of Veterans Affairs who are involved in processing claims for benefits under the laws administered by the Secretary, including veterans service representatives, rating veterans service representatives, and decision review officers, for such legislative or administrative action as the employees consider appropriate to improve the processing of such claims.  
(3)Recommendations submitted to the Secretary by veterans service organizations who use the Veterans Benefits Management System for such legislative or administrative action as the veterans service organizations consider appropriate to improve such system.  (c)Veterans service organization definedIn this section, the term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.  
109.Improvements to authority for performance of medical disabilities examinations by contract physicians 
(a)Licensure of contract physicians 
(1)Temporary authoritySection 704 of the Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended— (A)by redesignating subsection (d) as subsection (e); and  
(B)by inserting after subsection (c) the following new subsection (d):  (d)Licensure of contract physicians (1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (b) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.  
(2)Physician describedA physician described in this paragraph is a physician who— (A)has a current unrestricted license to practice the health care profession of the physician;  
(B)is not barred from practicing such health care profession in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and  (C)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (b)..  
(2)Pilot programSection 504 of the Veterans’ Benefits Improvement Act of 1996 (38 U.S.C. 5101 note) is amended— (A)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and  
(B)by inserting after subsection (b) the following new subsection (c):  (c)Licensure of contract physicians (1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.  
(2)Physician describedA physician described in this paragraph is a physician who— (A)has a current unrestricted license to practice the health care profession of the physician;  
(B)is not barred from practicing such health care profession in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and  (C)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a)..  
110.Independent review of process by which Department of Veterans Affairs assesses impairments that result from traumatic brain injury for purposes of awarding disability compensation 
(a)Agreement 
(1)In generalThe Secretary of Veterans Affairs shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to perform the services covered by this section.  (2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than 9 months after the date of the enactment of this Act.  
(b)Comprehensive review 
(1)In generalUnder an agreement between the Secretary and the National Academies of Sciences, Engineering, and Medicine under this section, the National Academies of Sciences, Engineering, and Medicine shall conduct a comprehensive review of examinations furnished by the Department of Veterans Affairs to individuals who submit claims to the Secretary for compensation under chapter 11 of title 38, United States Code, for traumatic brain injury to assess the impairments of such individuals relating to such injury.  (2)ElementsThe comprehensive review carried out pursuant to paragraph (1) shall include the following: 
(A)A determination of the adequacy of the tools and protocols used by the Department to provide examinations described in paragraph (1).  (B)A determination of which credentials are necessary for health care specialists and providers to perform such portions of such examinations that relate to an assessment of all disabling effects.  
(3)Group of experienced health care providersIn carrying out the comprehensive review pursuant to paragraph (1), the National Academies of Sciences, Engineering, and Medicine shall convene a group of relevant experts, including experts in clinical neuropsychology, psychiatry, physiatry, neurosurgery, and neurology.  (c)Report (1)In generalNot later than 540 days after the date on which the Secretary enters into an agreement under subsection (a)(1), the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the comprehensive review conducted under this section.  
(2)ElementsThe report submitted under paragraph (1) shall include the following: (A)The findings of the National Academies of Sciences, Engineering, and Medicine with respect to the comprehensive review conducted under this section.  
(B)Such recommendations for legislative or administrative action as the National Academies of Sciences, Engineering, and Medicine may have for the improvement of the adjudication of claims described in subsection (b)(1).  (d)Alternate contract organization (1)In generalIf the Secretary is unable within the period prescribed in subsection (a)(2) to enter into an agreement described in subsection (a)(1) with the National Academies of Sciences, Engineering, and Medicine on terms acceptable to the Secretary, the Secretary shall seek to enter into such an agreement with another appropriate organization that— 
(A)is not part of the Government;  (B)operates as a not-for-profit entity; and  
(C)has expertise and objectivity comparable to that of the Health and Medicine Division of the National Academies of Sciences, Engineering, and Medicine.  (2)TreatmentIf the Secretary enters into an agreement with another organization as described in paragraph (1), any reference in this section to the National Academies of Sciences, Engineering, and Medicine shall be treated as a reference to the other organization.  
111.Reports on claims for disability compensation 
(a)Report on reasonably raised claimsNot later than 540 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the policies of the Department of Veterans Affairs with respect to processing reasonably raised unrelated claims. Such report shall include— (1)any statistics on how frequently such unrelated claims are identified by the Secretary;  
(2)how frequently the Secretary notifies claimants about potential unrelated claims; and  (3)how often the claimant later submits a claim for the condition described by the unrelated claim.  
(b)Annual reports on complete and incomplete claimsDuring the 5-year period beginning on the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives annual reports on complete and incomplete claims for disability compensation submitted to the Secretary. Each such report shall include, for the 1-year period covered by the report— (1)the total number of claims submitted to the Secretary;  
(2)the total number of incomplete claims submitted to the Secretary;  (3)the total number of complete claims submitted to the Secretary;  
(4)the total number of forms indicating an intent to file a claim for benefits submitted to the Secretary;  (5)the total number of electronically filed claims submitted to the Secretary;  
(6)the total number of fully developed claims submitted to the Secretary;  (7)the total number of claims submitted to the Secretary that are not complete claims but that the Secretary treats as a request by the claimant for a form to file a claim; and  
(8)of the total number of claims identified under paragraph (7), the percent for which the Secretary notified the claimant of the need to file a complete claim.  (c)DefinitionsIn this section: 
(1)The term claimant has the meaning given such term in section 5100 of title 38, United States Code, and includes a representative of a claimant.  (2)The term reasonably raised unrelated claim means a claim for disability compensation under the laws administered by the Secretary of Veterans Affairs that, in addition to the condition for which such claim is made, includes evidence of a separate condition that is not specifically identified as part of the claim but may be inferred or logically placed at issue upon a sympathetic reading of the claim and the record developed with respect to that claim.  
112.Sense of Congress regarding American veterans disabled for life 
(a)FindingsCongress finds the following: (1)There are at least 4,200,000 veterans currently living with service-connected disabilities.  
(2)As a result of their service, many veterans are permanently disabled throughout their lives and in many cases must rely on the support of their families and friends when these visible and invisible burdens become too much to bear alone.  (3)October 5, which is the anniversary of the dedication of the American Veterans Disabled for Life Memorial, has been recognized as an appropriate day on which to honor American veterans disabled for life each year.  
(b)Sense of CongressCongress— (1)expresses its appreciation to the men and women left permanently wounded, ill, or injured as a result of their service in the Armed Forces;  
(2)supports the annual recognition of American veterans disabled for life each year; and  (3)encourages the American people to honor American veterans disabled for life each year with appropriate programs and activities.  
113.Sense of Congress on submittal of information relating to claims for disabilities incurred or aggravated by military sexual trauma 
(a)In generalIt is the sense of Congress that the Secretary of Veterans Affairs should submit to Congress information on the covered claims submitted to the Secretary during each fiscal year, including the information specified in subsection (b).  (b)ElementsThe information specified in this subsection with respect to each fiscal year is the following: 
(1)The number of covered claims submitted to or considered by the Secretary during such fiscal year.  (2)Of the covered claims under paragraph (1), the number and percentage of such claims— 
(A)submitted by each sex;  (B)that were approved, including the number and percentage of such approved claims submitted by each sex; and  
(C)that were denied, including the number and percentage of such denied claims submitted by each sex.  (3)Of the covered claims under paragraph (1) that were approved, the number and percentage, listed by each sex, of claims assigned to each rating percentage of disability.  
(4)Of the covered claims under paragraph (1) that were denied— (A)the three most common reasons given by the Secretary under section 5104(b)(1) of title 38, United States Code, for such denials; and  
(B)the number of denials that were based on the failure of a veteran to report for a medical examination.  (5)The number of covered claims that, as of the end of such fiscal year, are pending and, separately, the number of such claims on appeal.  
(6)The average number of days that covered claims take to complete beginning on the date on which the claim is submitted.  (7)A description of the training that the Secretary provides to employees of the Veterans Benefits Administration specifically with respect to covered claims, including the frequency, length, and content of such training.  
(c)DefinitionsIn this section: (1)The term covered claims means claims for disability compensation submitted to the Secretary based on a mental health condition alleged to have been incurred or aggravated by military sexual trauma.  
(2)The term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section and shall include sexual harassment (as so specified).  IIUnited States Court of Appeals for Veterans Claims 201.Extension of temporary increase in number of judges on United States Court of Appeals for Veterans Claims (a)In generalSection 7253(i)(2) is amended by striking January 1, 2013 and inserting January 1, 2021.  
(b)Report 
(1)In generalNot later than June 30, 2020, the chief judge of the United States Court of Appeals for Veterans Claims shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the temporary expansions of the Court under section 7253 of title 38, United States Code.  (2)ContentsThe report required by paragraph (1) shall include the following: 
(A)An assessment of the effect of the expansions on ensuring appeals are handled in a timely manner.  (B)A description of the ways in which the complexity levels of the appeals acted on by the Court may have changed based on service during recent conflicts compared to those based on service from previous eras.  
(C)A recommendation on whether the number of judges should be adjusted at the end of the temporary expansion period, including statistics, projections, trend analyses, and other information to support the recommendation.  202.Life insurance program relating to judges of United States Court of Appeals for Veterans Claims (a)In generalSection 7281 is amended by adding at the end the following: 
 
(j)For purposes of chapter 87 of title 5, a judge who is in regular active service and a judge who is retired under section 7296 of this title or under chapter 83 or 84 of title 5 shall be treated as an employee described in section 8701(a)(5) of title 5.  (k)Notwithstanding any other provision of law, the Court may pay on behalf of its judges, who are age 65 or older, any increase in the cost of Federal Employees' Group Life Insurance imposed after April 24, 1999, including any expenses generated by such payments, as authorized by the chief judge of the Court in a manner consistent with such payment authorized by the Judicial Conference of the United States pursuant to section 604(a)(5) of title 28..   
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to any payment made on or after the first day of the first applicable pay period beginning on or after the date of the enactment of this Act.  203.Voluntary contributions to enlarge survivors’ annuitySection 7297 is amended by adding at the end the following new subsection: 
 
(p) 
(1)A covered judge who makes an election under subsection (b) may purchase, in 3-month increments, up to an additional year of service credit for each year of Federal judicial service completed, under the terms set forth in this section.  (2)In this subsection, the term covered judge means any of the following: 
(A)A judge in regular active service.  (B)A retired judge who is a recall-eligible retired judge pursuant to subsection (a) of section 7257 of this title.  
(C)A retired judge who would be a recall-eligible retired judge pursuant to subsection (a) of section 7257 but for— (i)meeting the aggregate recall service requirements under subsection (b)(3) of such section; or  
(ii)being permanently disabled as described by subsection (b)(4) of such section..  204.Selection of chief judge of United States Court of Appeals for Veterans Claims (a)In generalSection 7253(d) is amended— 
(1)in paragraph (1)— (A)in subparagraph (A), by striking and;  
(B)by redesignating subparagraph (B) as subparagraph (C); and  (C)by inserting after subparagraph (A) the following new subparagraph (B): 
 
(B)have at least 3 years remaining in term of office; and; and  (2)by amending paragraph (2) to read as follows: 
 
(2) 
(A)In any case in which there is no judge of the Court in regular active service who meets the requirements under paragraph (1), the judge of the Court in regular active service who is senior in commission and meets subparagraph (A) or (B) and subparagraph (C) of paragraph (1) shall act as the chief judge.  (B)In any case under subparagraph (A) of this paragraph in which there is no judge of the Court in regular active service who meets subparagraph (A) or (B) and subparagraph (C) of paragraph (1), the judge of the Court in regular active service who is senior in commission and meets subparagraph (C) shall act as the chief judge..  
(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to the selection of a chief judge occurring on or after January 1, 2020.  IIIBurial Benefits and Other Matters 301.Expansion of eligibility for headstones, markers, and medallionsSection 2306(d) is amended— 
(1)by striking paragraph (4) and inserting the following new paragraph:  (4) (A)In lieu of furnishing a headstone or marker under this subsection to a deceased individual described in subparagraph (B), the Secretary may furnish, upon request, a medallion or other device of a design determined by the Secretary to signify the deceased individual’s status as a veteran, to be attached to a headstone or marker furnished at private expense.  
(B)A deceased individual described in this subsection is an individual who— (i)served in the Armed Forces on or after April 6, 1917; and  
(ii)is eligible for a headstone or marker furnished under paragraph (1) (or would be so eligible but for the date of the death of the individual).; and  (2)by adding at the end the following new paragraph: 
 
(5) 
(A)In carrying out this subsection with respect to a deceased individual described in subparagraph (C), the Secretary shall furnish, upon request, a headstone or marker under paragraph (1) or a medallion under paragraph (4) that signifies the deceased’s status as a medal of honor recipient.  (B)If the Secretary furnished a headstone, marker, or medallion under paragraph (1) or (4) for a deceased individual described in subparagraph (C) that does not signify the deceased’s status as a medal of honor recipient, the Secretary shall, upon request, replace such headstone, marker, or medallion with a headstone, marker, or medallion, as the case may be, that so signifies the deceased’s status as a medal of honor recipient.  
(C)A deceased individual described in this subparagraph is a deceased individual who— (i)served in the Armed Forces on or after April 6, 1917;  
(ii)is eligible for a headstone or marker furnished under paragraph (1) or a medallion furnished under paragraph (4) (or would be so eligible for such headstone, marker, or medallion but for the date of the death of the individual); and  (iii)was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14 (including posthumously).  
(D)In this paragraph, the term medal of honor recipient means an individual who is awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14..  302.Expansion of Presidential Memorial Certificate program (a)In generalSection 112(a) is amended by striking veterans, and all that follows through service, and inserting the following: persons eligible for burial in a national cemetery by reason of any of paragraphs (1), (2), (3), or (7) of section 2402(a) of this title,.  
(b)ApplicationThe amendment made by subsection (a) shall apply with respect to the death of a person eligible for burial in a national cemetery by reason of paragraph (1), (2), (3), or (7) of section 2402(a) of title 38, United States Code, occurring before, on, or after the date of the enactment of this Act.  303.Department of Veterans Affairs study on matters relating to burial of unclaimed remains of veterans in national cemeteries (a)Study and report requiredNot later than 1 year after the effective date specified in subsection (d), the Secretary of Veterans Affairs shall— 
(1)complete a study on matters relating to the interring of unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration; and  (2)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the findings of the Secretary with respect to the study required under paragraph (1).  
(b)Matters studiedThe matters studied under subsection (a)(1) shall include the following: (1)Determining the scope of issues relating to unclaimed remains of veterans, including an estimate of the number of unclaimed remains of veterans.  
(2)Assessing the effectiveness of the procedures of the Department of Veterans Affairs for working with persons or entities having custody of unclaimed remains to facilitate interment of unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration.  (3)Assessing State and local laws that affect the ability of the Secretary to inter unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration.  
(4)Developing recommendations for such legislative or administrative action as the Secretary considers appropriate.  (c)Methodology (1)Number of unclaimed remainsIn estimating the number of unclaimed remains of veterans under subsection (b)(1), the Secretary may review such subset of applicable entities as the Secretary considers appropriate, including a subset of funeral homes and coroner offices that possess unclaimed veterans remains.  
(2)Assessment of State and local lawsIn assessing State and local laws under subsection (b)(3), the Secretary may assess such sample of applicable State and local laws as the Secretary considers appropriate in lieu of reviewing all applicable State and local laws.  (d)Effective dateThis section shall take effect on the date that is 1 year after the date of the enactment of this Act.  
304.Study on provision of interments in veterans’ cemeteries during weekends 
(a)Study 
(1)In generalThe Secretary of Veterans Affairs shall conduct a study on the feasibility and the need for providing increased interments in veterans’ cemeteries on Saturdays and Sundays to meet the needs of surviving family members to properly honor the deceased.  (2)Matters includedThe study under paragraph (1) shall include the following: 
(A)The number of requests made for interments in veterans' cemeteries on a Saturday or a Sunday since January 1, 2007.  (B)The number of requests identified under subparagraph (A) that were granted.  
(C)An estimate of the number of families that, since January 1, 2007, would have selected a weekend interment if such an interment would have been offered.  (D)A review of the practices relating to weekend interments among non-veterans' cemeteries, including private and municipal cemeteries.  
(E)A comparison of the costs to veterans' cemeteries with respect to providing regular interments only during weekdays and such costs for providing regular interments during the weekdays and at least 1 weekend day.  (F)Any other information the Secretary determines appropriate.  
(3)ConsultationIn carrying out the study under paragraph (1), the Secretary shall consult with the following: (A)Veterans who are eligible to be interred in a veterans' cemetery.  
(B)Family members of a deceased individual interred in a veterans' cemetery.  (C)Veterans service organizations.  
(D)Associations representing cemetery and funeral home professionals.  (E)The heads of agencies of State governments relating to veterans affairs.  
(F)The directors of the veterans' cemeteries.  (G)Any other person the Secretary determines appropriate.  
(b)SubmissionNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the study conducted under subsection (a).  (c)Veterans’ cemeteries definedIn this section, the term veterans’ cemeteries means the cemeteries of the National Cemetery Administration, veterans’ cemeteries owned by a State, and veterans’ cemeteries owned by a tribal organization.  
305.Honoring as veterans certain persons who performed service in the reserve components of the Armed ForcesAny person who is entitled under chapter 1223 of title 10, United States Code, to retired pay for nonregular service or, but for age, would be entitled under such chapter to retired pay for nonregular service shall be honored as a veteran but shall not be entitled to any benefit by reason of this honor.  IVEducational Assistance and Vocational Rehabilitation 401.Clarification of eligibility for Marine Gunnery Sergeant John David Fry Scholarship (a)In generalSection 701(d) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1796; 38 U.S.C. 3311 note) is amended to read as follows: 
 
(d)Applicability 
(1)In generalThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after January 1, 2015.  (2)Deaths that occurred between September 11, 2001, and December 31, 2005For purposes of section 3311(f)(2) of title 38, United States Code, any member of the Armed Forces who died during the period beginning on September 11, 2001, and ending on December 31, 2005, is deemed to have died on January 1, 2006..  
(b)Election on receipt of certain benefitsSection 3311(f) is amended— (1)in paragraph (3), by striking A surviving spouse and inserting Except as provided in paragraph (4), a surviving spouse;  
(2)by redesignating paragraph (4) as paragraph (5); and  (3)by inserting after paragraph (3) the following new paragraph (4): 
 
(4)Exception for certain elections 
(A)In generalAn election made under paragraph (3) by a spouse described in subparagraph (B) may not be treated as irrevocable if such election occurred before the date of the enactment of this paragraph.  (B)Eligible surviving spouseA spouse described in this subparagraph is an individual— 
(i)who is entitled to assistance under subsection (a) pursuant to paragraph (9) of subsection (b); and  (ii)who was the spouse of a member of the Armed Forces who died during the period beginning on September 11, 2001, and ending on December 31, 2005..  
(c)Technical amendmentParagraph (5) of subsection (f) of section 3311, as redesignated by subsection (b)(2), is amended by striking that paragraph and inserting paragraph (9) of subsection (b).  402.Approval of courses of education and training for purposes of the vocational rehabilitation program of the Department of Veterans Affairs (a)In generalSection 3104(b) is amended by adding at the end the following new sentences: To the maximum extent practicable, a course of education or training may be pursued by a veteran as part of a rehabilitation program under this chapter only if the course is approved for purposes of chapter 30 or 33 of this title. The Secretary may waive the requirement under the preceding sentence to the extent the Secretary determines appropriate..  
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to a course of education or training pursued by a veteran who first begins a program of rehabilitation under chapter 31 of title 38, United States Code, on or after the date that is 1 year after the date of the enactment of this Act.  403.Authority to prioritize vocational rehabilitation services based on needSection 3104, as amended by section 402, is further amended by adding at the end the following new subsection: 
 
(c) 
(1)The Secretary shall have the authority to administer this chapter by prioritizing the provision of services under this chapter based on need, as determined by the Secretary. In evaluating need for purposes of this subsection, the Secretary shall consider disability ratings, the severity of employment handicaps, qualification for a program of independent living, income, and any other factor the Secretary determines appropriate.  (2)Not later than 90 days before making any changes to the prioritization of the provision of services under this chapter as authorized under paragraph (1), the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a plan describing such changes..  
404.Reports on progress of students receiving Post-9/11 Educational Assistance 
(a)In generalSubchapter III of chapter 33 is amended— (1)in section 3325(c)— 
(A)in paragraph (2), by striking and after the semicolon;  (B)by redesignating paragraph (3) as paragraph (4); and  
(C)by inserting after paragraph (2) the following new paragraph (3):  (3)the information received by the Secretary under section 3326 of this title; and; and  
(2)by adding at the end the following new section:  3326.Report on student progressAs a condition of approval under chapter 36 of this title of a course offered by an educational institution (as defined in section 3452 of this title), each year, each educational institution (as so defined) that received a payment in that year on behalf of an individual entitled to educational assistance under this chapter shall submit to the Secretary such information regarding the academic progress of the individual as the Secretary may require..  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   3326. Report on student progress..  (c)Effective dateThe amendments made by this section shall take effect on the date that is 1 year after the date of the enactment of this Act.  
405.Recodification and improvement of election process for Post-9/11 Educational Assistance Program 
(a)In generalSubchapter III of chapter 33, as amended by section 404, is further amended by adding at the end the following new section:  3327.Election to receive educational assistance (a)Individuals eligible To elect participation in post-9/11 educational assistanceAn individual may elect to receive educational assistance under this chapter if such individual— 
(1)as of August 1, 2009— (A)is entitled to basic educational assistance under chapter 30 of this title and has used, but retains unused, entitlement under that chapter;  
(B)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 and has used, but retains unused, entitlement under the applicable chapter;  (C)is entitled to basic educational assistance under chapter 30 of this title but has not used any entitlement under that chapter;  
(D)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 but has not used any entitlement under such chapter;  (E)is a member of the Armed Forces who is eligible for receipt of basic educational assistance under chapter 30 of this title and is making contributions toward such assistance under section 3011(b) or 3012(c) of this title; or  
(F)is a member of the Armed Forces who is not entitled to basic educational assistance under chapter 30 of this title by reason of an election under section 3011(c)(1) or 3012(d)(1) of this title; and  (2)as of the date of the individual’s election under this paragraph, meets the requirements for entitlement to educational assistance under this chapter.  
(b)Cessation of contributions toward GI billEffective as of the first month beginning on or after the date of an election under subsection (a) of an individual described by paragraph (1)(E) of that subsection, the obligation of the individual to make contributions under section 3011(b) or 3012(c) of this title, as applicable, shall cease, and the requirements of such section shall be deemed to be no longer applicable to the individual.  (c)Revocation of remaining transferred entitlement (1)Election to revokeIf, on the date an individual described in paragraph (1)(A) or (1)(C) of subsection (a) makes an election under that subsection, a transfer of the entitlement of the individual to basic educational assistance under section 3020 of this title is in effect and a number of months of the entitlement so transferred remain unutilized, the individual may elect to revoke all or a portion of the entitlement so transferred that remains unutilized.  
(2)Availability of revoked entitlementAny entitlement revoked by an individual under this subsection shall no longer be available to the dependent to whom transferred, but shall be available to the individual instead for educational assistance under chapter 33 of this title in accordance with the provisions of this section.  (3)Availability of unrevoked entitlementAny entitlement described in paragraph (1) that is not revoked by an individual in accordance with that paragraph shall remain available to the dependent or dependents concerned in accordance with the current transfer of such entitlement under section 3020 of this title.  
(d)Post-9/11 educational assistance 
(1)In generalSubject to paragraph (2) and except as provided in subsection (e), an individual making an election under subsection (a) shall be entitled to educational assistance under this chapter in accordance with the provisions of this chapter, instead of basic educational assistance under chapter 30 of this title, or educational assistance under chapter 107, 1606, or 1607 of title 10, as applicable.  (2)Limitation on entitlement for certain individualsIn the case of an individual making an election under subsection (a) who is described by paragraph (1)(A) of that subsection, the number of months of entitlement of the individual to educational assistance under this chapter shall be the number of months equal to— 
(A)the number of months of unused entitlement of the individual under chapter 30 of this title, as of the date of the election, plus  (B)the number of months, if any, of entitlement revoked by the individual under subsection (c)(1).  
(e)Continuing entitlement to educational assistance not available under Post-9/11 educational assistance program 
(1)In generalIn the event educational assistance to which an individual making an election under subsection (a) would be entitled under chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable, is not authorized to be available to the individual under the provisions of this chapter, the individual shall remain entitled to such educational assistance in accordance with the provisions of the applicable chapter.  (2)Charge for use of entitlementThe utilization by an individual of entitlement under paragraph (1) shall be chargeable against the entitlement of the individual to educational assistance under this chapter at the rate of 1 month of entitlement under this chapter for each month of entitlement utilized by the individual under paragraph (1) (as determined as if such entitlement were utilized under the provisions of chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable).  
(f)Additional post-9/11 assistance for members having made contributions toward GI bill 
(1)Additional assistanceIn the case of an individual making an election under subsection (a) who is described by subparagraph (A), (C), or (E) of paragraph (1) of that subsection, the amount of educational assistance payable to the individual under this chapter as a monthly stipend payable under paragraph (1)(B) of section 3313(c) of this title, or under paragraphs (2) through (7) of that section (as applicable), shall be the amount otherwise payable as a monthly stipend under the applicable paragraph increased by the amount equal to— (A)the total amount of contributions toward basic educational assistance made by the individual under section 3011(b) or 3012(c) of this title, as of the date of the election, multiplied by  
(B)the fraction— (i)the numerator of which is— 
(I)the number of months of entitlement to basic educational assistance under chapter 30 of this title remaining to the individual at the time of the election; plus  (II)the number of months, if any, of entitlement under chapter 30 of this title revoked by the individual under subsection (c)(1); and  
(ii)the denominator of which is 36 months.  (2)Months of remaining entitlement for certain individualsIn the case of an individual covered by paragraph (1) who is described by subsection (a)(1)(E), the number of months of entitlement to basic educational assistance remaining to the individual for purposes of paragraph (1)(B)(i)(II) shall be 36 months.  
(3)Timing of paymentThe amount payable with respect to an individual under paragraph (1) shall be paid to the individual together with the last payment of the monthly stipend payable to the individual under paragraph (1)(B) of section 3313(c) of this title, or under paragraphs (2) through (7) of that section (as applicable), before the exhaustion of the individual’s entitlement to educational assistance under this chapter.  (g)Continuing entitlement to additional assistance for critical skills or specialty and additional serviceAn individual making an election under subsection (a)(1) who, at the time of the election, is entitled to increased educational assistance under section 3015(d) of this title, or section 16131(i) of title 10, or supplemental educational assistance under subchapter III of chapter 30 of this title, shall remain entitled to such increased educational assistance or supplemental educational assistance in the utilization of entitlement to educational assistance under this chapter, in an amount equal to the quarter, semester, or term, as applicable, equivalent of the monthly amount of such increased educational assistance or supplemental educational assistance payable with respect to the individual at the time of the election.  
(h)Alternative election by Secretary 
(1)In generalIn the case of an individual who, on or after January 1, 2017, submits to the Secretary an election under this section that the Secretary determines is clearly against the interests of the individual, or who fails to make an election under this section, the Secretary may make an alternative election on behalf of the individual that the Secretary determines is in the best interests of the individual.  (2)NoticeIf the Secretary makes an election on behalf of an individual under this subsection, the Secretary shall notify the individual by not later than seven days after making such election and shall provide the individual with a 30-day period, beginning on the date of the individual’s receipt of such notice, during which the individual may modify or revoke the election made by the Secretary on the individual’s behalf. The Secretary shall include, as part of such notice, a clear statement of why the alternative election made by the Secretary is in the best interests of the individual as compared to the election submitted by the individual. The Secretary shall provide the notice required under this paragraph by electronic means whenever possible.  
(i)Irrevocability of electionsAn election under subsection (a) or (c)(1) is irrevocable..  (b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 404, is further amended by adding at the end the following new item: 
 
 
3327. Election to receive educational assistance..  
(c)Conforming repealSubsection (c) of section 5003 of the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252; 38 U.S.C. 3301 note) is hereby repealed.  406.Work-study allowanceSection 3485(a)(4) is amended by striking June 30, 2013 each place it appears and inserting June 30, 2013, or the period beginning on June 30, 2017, and ending on June 30, 2022.  
407.Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of educational institutions 
(a)In generalSection 3684(a) is amended— (1)in paragraph (1), by inserting 32, 33, after 31,; and  
(2)by adding at the end the following new paragraph:  (4)For purposes of this subsection, the term educational institution may include a group, district, or consortium of separately accredited educational institutions located in the same State that are organized in a manner that facilitates the centralized reporting of the enrollments in such group, district, or consortium of institutions..  
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to reports submitted on or after the date of the enactment of this Act.  408.Role of State approving agencies (a)Approval of certain coursesSection 3672(b)(2)(A) is amended by striking the following and all that follows through the colon and inserting the following: a program of education is deemed to be approved for purposes of this chapter if a State approving agency, or the Secretary when acting in the role of a State approving agency, determines that the program is one of the following programs:.  
(b)Approval of other coursesSection 3675 of such title is amended— (1)in subsection (a)(1)— 
(A)by striking The Secretary or a State approving agency and inserting A State approving agency, or the Secretary when acting in the role of a State approving agency,; and  (B)by striking offered by proprietary for-profit educational institutions and inserting not covered by section 3672 of this title; and  
(2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking the Secretary or the State approving agency and inserting the State approving agency, or the Secretary when acting in the role of a State approving agency,; and  
(B)in paragraph (1), by striking the Secretary or the State approving agency and inserting the State approving agency, or the Secretary when acting in the role of a State approving agency.  409.Modification of requirements for approval for purposes of educational assistance provided by Department of Veterans Affairs of programs designed to prepare individuals for licensure or certification (a)Approval of nonaccredited coursesSubsection (c) of section 3676 is amended— 
(1)by redesignating paragraph (14) as paragraph (16); and  (2)by inserting after paragraph (13) the following new paragraphs: 
 
(14)In the case of a course designed to prepare an individual for licensure or certification in a State, the course— (A)meets all instructional curriculum licensure or certification requirements of such State; and  
(B)in the case of a course designed to prepare an individual for licensure to practice law in a State, is accredited by an accrediting agency or association recognized by the Secretary of Education under subpart 2 of part H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099b).  (15)In the case of a course designed to prepare an individual for employment pursuant to standards developed by a board or agency of a State in an occupation that requires approval, licensure, or certification, the course— 
(A)meets such standards; and  (B)in the case of a course designed to prepare an individual for licensure to practice law in a State, is accredited by an accrediting agency or association recognized by the Secretary of Education under subpart 2 of part H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099b)..  
(b)ExceptionsSuch section is further amended by adding at the end the following new subsection:  (f) (1)The Secretary may waive the requirements of paragraph (14) or (15) of subsection (c) in the case of a course of education offered by an educational institution (either accredited or not accredited) if the Secretary determines all of the following: 
(A)The educational institution is not accredited by an agency or association recognized by the Secretary of Education.  (B)The course did not meet the requirements of such paragraph at any time during the 2-year period preceding the date of the waiver.  
(C)The waiver furthers the purposes of the educational assistance programs administered by the Secretary or would further the education interests of individuals eligible for assistance under such programs.  (D)The educational institution does not provide any commission, bonus, or other incentive payment based directly or indirectly on success in securing enrollments or financial aid to any persons or entities engaged in any student recruiting or admission activities or in making decisions regarding the award of student financial assistance, except for the recruitment of foreign students residing in foreign countries who are not eligible to receive Federal student assistance.  
(2)Not later than 30 days after the date on which the Secretary issues a waiver under paragraph (1), the Secretary shall submit to Congress notice of such waiver and a justification for issuing such waiver..  (c)Approval of accredited coursesSection 3675(b)(3) is amended— 
(1)by striking and (3) and inserting (3), (14), (15), and (16); and  (2)by inserting before the period at the end the following: (or, with respect to such paragraphs (14) and (15), the requirements under such paragraphs are waived pursuant to subsection (f)(1) of section 3676 of this title).  
(d)Approval of accredited standard college degree programs offered at public or not-For-Profit educational institutionsSection 3672(b)(2) is amended— (1)in subparagraph (A)(i), by striking An accredited and inserting Except as provided in subparagraph (C), an accredited; and  
(2)by adding at the end the following new subparagraph:  (C)A course that is described in both subparagraph (A)(i) of this paragraph and in paragraph (14) or (15) of section 3676(c) of this title shall not be deemed to be approved for purposes of this chapter unless— 
(i)a State approving agency, or the Secretary when acting in the role of a State approving agency, determines that the course meets the applicable criteria in such paragraphs; or  (ii)the Secretary issues a waiver for such course under section 3676(f)(1) of this title..  
(e)Disapproval of coursesSection 3679 is amended by adding at the end the following new subsection:  (d)Notwithstanding any other provision of this chapter, the Secretary or the applicable State approving agency shall disapprove a course of education described in paragraph (14) or (15) of section 3676(c) of this title unless the educational institution providing the course of education— 
(1)publicly discloses any conditions or additional requirements, including training, experience, or examinations, required to obtain the license, certification, or approval for which the course of education is designed to provide preparation; and  (2)makes each disclosure required by paragraph (1) in a manner that the Secretary considers prominent (as specified by the Secretary in regulations prescribed for purposes of this subsection)..  
(f)ApplicabilityIf after enrollment in a course of education that is subject to disapproval by reason of an amendment made by this section, an individual pursues one or more courses of education at the same educational institution while remaining continuously enrolled (other than during regularly scheduled breaks between courses, semesters, or terms) at that institution, any course so pursued by the individual at that institution while so continuously enrolled shall not be subject to disapproval by reason of such amendment.  410.Criteria used to approve courses (a)Nonaccredited coursesParagraph (16) of section 3676(c), as redesignated by section 409, is amended by inserting before the period the following: if the Secretary, in consultation with the State approving agency and pursuant to regulations prescribed to carry out this paragraph, determines such criteria are necessary and treat public, private, and proprietary for-profit educational institutions equitably.  
(b)Accredited CoursesSection 3675(b)(3) is amended by striking and (3) and inserting (3), and (14).  (c)ApplicationThe amendment made by subsection (a) shall apply with respect to— 
(1)criteria developed pursuant to paragraph (16) of subsection (c) of section 3676 of title 38, United States Code, on or after January 1, 2013; and  (2)an investigation conducted under such subsection that is covered by a reimbursement of expenses paid by the Secretary of Veterans Affairs to a State pursuant to section 3674 of such title on or after October 1, 2015.  
411.Compliance surveys 
(a)In generalSection 3693 is amended— (1)by striking subsection (a) and inserting the following new subsection (a): 
 
(a) 
(1)Except as provided in subsection (b), the Secretary shall conduct an annual compliance survey of educational institutions and training establishments offering one or more courses approved for the enrollment of eligible veterans or persons if at least 20 such veterans or persons are enrolled in any such course. The Secretary shall— (A)design the compliance surveys to ensure that such institutions or establishments, as the case may be, and approved courses are in compliance with all applicable provisions of chapters 30 through 36 of this title;  
(B)survey each such educational institution and training establishment not less than once during every 2-year period; and  (C)assign not fewer than 1 education compliance specialist to work on compliance surveys in any year for each 40 compliance surveys required to be made under this section for such year.  
(2)The Secretary, in consultation with the State approving agencies, shall— (A)annually determine the parameters of the surveys required under paragraph (1); and  
(B)not later than September 1 of each year, make available to the State approving agencies a list of the educational institutions and training establishments that will be surveyed during the fiscal year following the date of making such list available.; and  (2)by adding at the end the following new subsection: 
 
(c)In this section, the terms educational institution and training establishment have the meanings given such terms in section 3452 of this title..  (b)Conforming amendmentsSubsection (b) of such section is amended— 
(1)by striking subsection (a) of this section for an annual compliance survey and inserting subsection (a)(1) for a compliance survey;  (2)by striking institution and inserting educational institution or training establishment; and  
(3)by striking institution's demonstrated record of compliance and inserting record of compliance of such institution or establishment.  412.Modification of reductions in reporting fee multipliers for payments by Secretary of Veterans Affairs to educational institutions (a)Through September 25, 2017During the period beginning on the date of the enactment of this Act and ending on September 25, 2017, the second sentence of section 3684(c) of title 38, United States Code, shall be applied— 
(1)by substituting $6 for $12; and  (2)by substituting $12 for $15.  
(b)September 26, 2017, through September 25, 2026During the period beginning on September 26, 2017, and ending on September 25, 2026, the second sentence of such section shall be applied— (1)by substituting $7 for $12; and  
(2)by substituting $12 for $15.  (c)Conforming amendmentSection 406 of the Department of Veterans Affairs Expiring Authorities Act of 2014 (Public Law 113–175; 38 U.S.C. 3684 note), as amended by the Department of Veterans Affairs Expiring Authorities Act of 2016, is amended by striking During the three-year period beginning on the date of the enactment of this Act and inserting During the period beginning on the date of the enactment of this Act and ending on the day before the date of the enactment of the Jeff Miller and Richard Blumenthal Veterans Health Care and Benefits Improvement Act of 2016.  
413.Composition of Veterans’ Advisory Committee on EducationSection 3692(a) is amended in the second sentence by striking veterans representative of World War II and all that follows through the period at the end of that sentence and inserting the following: a representative sample of veterans and other individuals who have used, or may in the future use, educational assistance benefits administered by the Secretary..  414.Survey of individuals using their entitlement to educational assistance under the educational assistance programs administered by the Secretary of Veterans Affairs (a)Survey requiredBy not later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into a contract with a non-government entity for the conduct of a survey of a statistically valid sample of individuals who have used or are using their entitlement to educational assistance under chapters 30, 32, 33, and 35 of title 38, United States Code, to pursue a program of education or training. The contract shall provide that— 
(1)not later than 1 month before the collection of data under the survey begins, the survey shall be submitted to the Committees on Veterans’ Affairs of the Senate and House of Representatives;  (2)the non-government entity shall complete the survey and submit to the Secretary the results of the survey by not later than 180 days after entering into the contract; and  
(3)the survey shall be conducted by electronic means and by any other means the non-government entity determines appropriate.  (b)Information To be collectedThe contract under subsection (a) shall provide that the survey shall be designed to collect the following types of information about each individual surveyed, where applicable: 
(1)Demographic information, including the highest level of education completed by the individual, the military occupational specialty or specialties of the individual while serving on active duty as a member of the Armed Forces or as a member of the National Guard or of a Reserve Component of the Armed Forces, and whether the individual has a service-connected disability.  (2)The opinion of the individual regarding participation in the transition assistance program under section 1144 of title 10, United States Code, and the effectiveness of the program, including instruction on the use of the benefits under laws administered by the Secretary of Veterans Affairs.  
(3)The resources the individual used to help the individual— (A)decide to use the individual’s entitlement to educational assistance to enroll in a program of education or training; and  
(B)choose the program of education or training the individual pursued.  (4)The individual’s goal when the individual enrolled in the program of education or training.  
(5)The nature of the individual’s experience with the education benefits processing system of the Department of Veterans Affairs.  (6)The nature of the individual’s experience with the school certifying official of the educational institution where the individual pursued the program of education or training who processed the individual’s claim.  
(7)Any services or benefits the educational institution or program of education or training provided to veterans while the individual pursued the program of education or training.  (8)The type of educational institution at which the individual pursued the program of education or training.  
(9)Whether the individual completed the program of education or training or the number of credit hours completed by the individual as of the time of the survey, and, if applicable, any degree or certificate obtained by the individual for completing the program.  (10)The employment status of the individual and whether such employment status differs from the employment status of the individual prior to enrolling in the program of education or training.  
(11)Whether the individual is or was enrolled in a program of education on a full-time or part-time basis.  (12)The opinion of the individual on the effectiveness of the educational assistance program of the Department of Veterans Affairs under which the individual was entitled to educational assistance.  
(13)Whether the individual was ever entitled to a rehabilitation under chapter 31 of title 38, United States Code, and whether the individual participated in such a program.  (14)A description of any circumstances that prevented the individual from using the individual’s entitlement to educational assistance to pursue a desired career path or degree.  
(15)Whether the individual is using the individual’s entitlement to educational assistance to pursue a program of education or training or has transferred such an entitlement to a dependent.  (16)Such other matters as the Secretary determines appropriate.  
(c)ReportNot later than 90 days after receiving the results of the survey required under this section, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the results of the survey and any recommendations of the Secretary relating to such results. Such report shall also include an unedited version of the results of the survey submitted by the non-government entity that conducted the survey.  415.Department of Veterans Affairs provision of information on articulation agreements between institutions of higher learning (a)InformationDepartment of Veterans Affairs counselors who provide educational or vocational counseling services pursuant to section 3697A of title 38, United States Code, shall provide to any eligible individual who requests such counseling services information about the articulation agreements of each institution of higher learning in which the individual is interested.  
(b)Certification of eligibilityWhen the Secretary of Veterans Affairs provides to an individual a certification of eligibility for educational assistance provided by the Department of Veterans Affairs, the Secretary shall also include detailed information on such educational assistance, including information on requesting education counseling services and on articulation agreements.  (c)DefinitionsIn this section: 
(1)The term institution of higher learning has the meaning given such term in section 3452(f) of title 38, United States Code.  (2)The term articulation agreement has the meaning given such term in section 486A of the Higher Education Act of 1965 (Public Law 89–329; 20 U.S.C. 1093a).  
(d)Deadline for implementationThe Secretary of Veterans Affairs shall implement this section not later than 90 days after the date of the enactment of this Act.  416.Retention of entitlement to educational assistance during certain additional periods of active duty (a)Educational assistance allowanceSection 16131(c)(3)(B)(i) of title 10, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.  
(b)Expiration dateSection 16133(b)(4) of such title is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.  417.Technical amendment relating to in-state tuition rate for individuals to whom entitlement is transferred under all-volunteer force educational assistance program and post-9/11 educational assistance (a)Technical amendmentSubparagraph (B) of section 3679(c)(2) is amended to read as follows: 
 
(B)An individual who is entitled to assistance under— (i)section 3311(b)(9) of this title; or  
(ii)section 3319 of this title by virtue of the individual’s relationship to— (I)a veteran described in subparagraph (A); or  
(II)a member of the uniformed services described in section 3319(b) of this title who is serving on active duty..  (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to a course, semester, or term that begins after July 1, 2017.  
418.Study on the effectiveness of veterans transition efforts 
(a)StudyThe Secretary of Veterans Affairs, in coordination with the Secretary of Labor and the Secretary of Defense, shall carry out a study to evaluate programs to assist veterans of the Armed Forces in their transition to civilian life. Such study shall be designed to determine the effectiveness of current programs, especially in regards to the unique challenges faced by women veterans, veterans with disabilities, Native American veterans (including Alaska Native veterans and Native Hawaiian veterans), veterans who are residents of a territory of the United States, veterans who are part of the indigenous population of a territory of the United States, and other groups of minority veterans identified by the Secretaries, including whether such programs— (1)effectively address the challenges veterans face in pursuing higher education, especially the challenges faced by such groups of minority veterans;  
(2)effectively address the challenges such veterans face entering the civilian workforce and in translating experience and skills from military service to the job market; and  (3)effectively address the challenges faced by the families of such veterans transitioning to civilian life.  
(b)ReportNot later than 540 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report regarding the findings and recommendations of the study required under subsection (a).  (c)Prohibition on authorization of appropriationsNo additional funds are authorized to carry out the requirements of this section. Such requirements shall be carried out using amounts otherwise authorized.  
VSmall Business and Employment Matters 
501.Modification of treatment under contracting goals and preferences of Department of Veterans Affairs 
(a)In generalSubsection (h) of section 8127 is amended— (1)in paragraph (3), by striking rated as and all that follows through disability. and inserting a period; and  
(2)in paragraph (2), by amending subparagraph (C) to read as follows:  (C)The date that— 
(i)in the case of a surviving spouse of a veteran with a service-connected disability rated as 100 percent disabling or who dies as a result of a service-connected disability, is 10 years after the date of the veteran’s death; or  (ii)in the case of a surviving spouse of a veteran with a service-connected disability rated as less than 100 percent disabling who does not die as a result of a service-connected disability, is 3 years after the date of the veteran’s death..  
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply with respect to contracts awarded on or after such date.  502.Longitudinal study of job counseling, training, and placement service for veterans (a)In generalChapter 41 is amended by adding at the end the following new section: 
 
4115.Longitudinal study of job counseling, training, and placement service for veterans 
(a)Study required 
(1)The Secretary shall enter into a contract with a non-government entity to conduct a longitudinal study of a statistically valid sample of each of the groups of individuals described in paragraph (2). The contract shall provide for the study of each such group over a period of at least 5 years.  (2)The groups of individuals described in this paragraph are the following: 
(A)Veterans who have received intensive services.  (B)Veterans who did not receive intensive services but who otherwise received services under this chapter.  
(C)Veterans who did not seek or receive services under this chapter.  (3)The study required by this subsection shall include the collection of the following information for each individual who participates in the study: 
(A)The average number of months such individual served on active duty.  (B)The disability ratings of such individual.  
(C)Any unemployment benefits received by such individual.  (D)The average number of months such individual was employed during the year covered by the report.  
(E)The average annual starting and ending salaries of any such individual who was employed during the year covered by the report.  (F)The average annual income of such individual.  
(G)The average total household income of such individual for the year covered by the report.  (H)The percentage of such individuals who own their principal residences.  
(I)The employment status of such individual.  (J)In the case of such an individual who received services under this chapter, whether the individual believes that any service provided by a disabled veterans’ outreach program specialist or local veterans’ employment representative helped the individual to become employed.  
(K)In the case of such an individual who believes such a service helped the individual to become employed, whether— (i)the individual retained the position of employment for a period of 1 year or longer; and  
(ii)the individual believes such a service helped the individual to secure a higher wage or salary.  (L)The conditions under which such individual was discharged or released from the Armed Forces.  
(M)Whether such individual has used any educational assistance to which the individual is entitled under this title.  (N)Whether such individual has participated in a rehabilitation program under chapter 31 of this title.  
(O)Whether such individual had contact with a One-Stop Career Center employee while attending a workshop or job fair under the Transition GPS Program of the Department of Defense.  (P)Demographic information about such individual.  
(Q)Such other information as the Secretary determines appropriate.  (b)Annual report (1)By not later than July 1 of each year covered by the study required under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the outcomes of the study during the preceding year.  
(2)The Secretary shall include in each report submitted under paragraph (1) the following: (A)Information with respect to job fairs attended by One-Stop Career Center employees at which the employees had contact with a veteran, including, for the year preceding the year in which the report is submitted, the following: 
(i)The number of job fairs attended by One-Stop Career Center employees at which the employees had contact with a veteran.  (ii)The number of veterans contacted at each such job fair.  
(B)Such information as the Secretary determines is necessary to determine the long-term outcomes of the individuals in the groups described in subsection (a)(2)..  (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
4115. Longitudinal study of job counseling, training, and placement service for veterans..  
503.Limitation on administrative leave for employees of Department of Veterans Affairs 
(a)Limitation 
(1)In generalChapter 7 is amended by inserting after section 715 the following new section:  717.Limitation on administrative leave (a)In generalExcept as provided in subsection (b), the Secretary may not place any covered individual on administrative leave, or any other type of paid non-duty status without charge to leave, for more than a total of 14 days during any 365-day period.  
(b)WaiverThe Secretary may waive the limitation under subsection (a) and extend the administrative leave or other paid non-duty status without charge to leave of a covered individual placed on such leave or status under subsection (a) if the Secretary submits to the Committees on Veterans’ Affairs of the Senate and House of Representatives a detailed explanation of the reasons the individual was placed on administrative leave or other paid non-duty status without charge to leave and the reasons for the extension of such leave or status. Such explanation shall include the job title and grade of the covered individual and the location where the individual is employed.  (c)Covered individualIn this section, the term covered individual means an employee of the Department— 
(1)who is subject to an investigation for purposes of determining whether such individual should be subject to any disciplinary action under this title or title 5; or  (2)against whom any disciplinary action is proposed or initiated under this title or title 5..  
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 715 the following new item:   717. Limitation on administrative leave..  (b)ApplicationSection 717 of title 38, United States Code, as added by subsection (a)(1), shall apply with respect to any 365-day period beginning on or after the date of enactment of this Act.  
504.Required coordination between Directors for Veterans’ Employment and Training with State departments of labor and veterans affairs 
(a)In generalSection 4103 is amended by adding at the end the following new subsection:  (c)Coordination with State departments of labor and veterans affairsEach Director for Veterans' Employment and Training for a State shall coordinate the Director's activities under this chapter with the State department of labor and the State department of veterans affairs..  
(b)Effective dateSubsection (c) of such section, as added by subsection (a), shall take effect on the date that is 1 year after the date of the enactment of this Act.  VIHealth Care Matters AMedical Care 601.Requirement for advance appropriations for the Medical Community Care account of the Department of Veterans Affairs (a)In generalSection 117(c) is amended by adding at the end the following new paragraph: 
 
(7)Veterans Health Administration, Medical Community Care..  (b)Conforming amendmentSection 1105(a)(37) of title 31, United States Code, is amended by adding at the end the following new subparagraph: 
 
(G)Veterans Health Administration, Medical Community Care..  (c)ApplicabilityThe amendments made by this section shall apply to fiscal years beginning on and after October 1, 2017.  
602.Improved access to appropriate immunizations for veterans 
(a)Inclusion of recommended adult immunizations as medical services 
(1)Covered benefitSubparagraph (F) of section 1701(9) is amended to read as follows:  (F)immunizations against infectious diseases, including each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule;.  
(2)Recommended adult immunization schedule definedSection 1701 is amended by adding at the end the following new paragraph:  (10)The term recommended adult immunization schedule means the schedule established (and periodically reviewed and, as appropriate, revised) by the Advisory Committee on Immunization Practices established by the Secretary of Health and Human Services and delegated to the Centers for Disease Control and Prevention..  
(b)Inclusion of recommended adult immunizations in annual reportSection 1704(1)(A) is amended— (1)in clause (i), by striking and at the end;  
(2)in clause (ii), by striking the period at the end and inserting ; and; and  (3)by inserting after clause (ii) the following new clause: 
 
(iii)to provide veterans each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule..  (c)Report to Congress (1)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the development and implementation by the Department of Veterans Affairs of quality measures and metrics, including targets for compliance, to ensure that veterans receiving medical services under chapter 17 of title 38, United States Code, receive each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule.  
(2)Recommended adult immunization schedule definedIn this subsection, the term recommended adult immunization schedule has the meaning given that term in section 1701(10) of title 38, United States Code, as added by subsection (a)(2).  (d)Rule of constructionNothing in this section or the amendments made by this section may be construed to require a veteran to receive an immunization that the veteran does not want to receive.  
603.Priority of medal of honor recipients in health care system of Department of Veterans Affairs 
(a)Enrollment priority 
(1)In generalSection 1705(a) is amended— (A)in paragraph (1), by striking the period at the end and inserting the following: and veterans who were awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14.; and  
(B)in paragraph (3), by striking veterans who were awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14,.  (2)ApplicationThe priority of enrollment of medal of honor recipients in the system of annual patient enrollment established and operated under section 1705(a) of such title, as amended by paragraph (1), shall apply to each such recipient, regardless of the date on which the medal is awarded.  
(b)EligibilitySection 1710(a)(2)(D) is amended by inserting after war the following: , who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14,.  (c)Extended care servicesSection 1710B(c)(2) is amended— 
(1)in subparagraph (B), by striking or;  (2)in subparagraph (C), by striking the period at the end and inserting ; or; and  
(3)by adding at the end the following new subparagraph:  (D)to a veteran who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14..  
(d)Copayment for medicationsSection 1722A(a)(3) is amended— (1)in subparagraph (B), by striking or;  
(2)in subparagraph (C), by striking the period at the end and inserting ; or; and  (3)by adding at the end the following new subparagraph: 
 
(D)to a veteran who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14..  604.Requirement that Department of Veterans Affairs collect health-plan contract information from veterans (a)In generalSubchapter I of chapter 17 is amended by inserting after section 1705 the following new section: 
 
1705A.Management of health care: information regarding health-plan contracts 
(a)In general 
(1)Any individual who seeks hospital care or medical services under this chapter shall provide to the Secretary such current information as the Secretary may require to identify any health-plan contract under which such individual is covered.  (2)The information required to be provided to the Secretary under paragraph (1) with respect to a health-plan contract shall include, as applicable, the following: 
(A)The name of the entity providing coverage under the health-plan contract.  (B)If coverage under the health-plan contract is in the name of an individual other than the individual required to provide information under this section, the name of the policy holder of the health-plan contract.  
(C)The identification number for the health-plan contract.  (D)The group code for the health-plan contract.  
(b)Action To collect informationThe Secretary may take such action as the Secretary considers appropriate to collect the information required under subsection (a).  (c)Effect on services from DepartmentThe Secretary may not deny any services under this chapter to an individual solely due to the fact that the individual fails to provide information required under subsection (a).  
(d)Health-Plan contract definedIn this section, the term health-plan contract has the meaning given that term in section 1725(f) of this title..  (b)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item relating to section 1705 the following new item: 
 
 
1705A. Management of health care: information regarding health-plan contracts..  
605.Mental health treatment for veterans who served in classified missions 
(a)Sense of CongressIt is the sense of Congress that veterans who experience combat-related mental health wounds should have immediate, appropriate, and consistent access to comprehensive mental health care.  (b)In generalSubchapter II of chapter 17 is amended by adding at the end the following new section: 
 
1720H.Mental health treatment for veterans who served in classified missions 
(a)Establishment of standards 
(1)The Secretary shall establish standards and procedures to ensure that each eligible veteran may access mental health care furnished by the Secretary in a manner that fully accommodates the obligation of the veteran to not improperly disclose classified information.  (2)In establishing standards and procedures under paragraph (1), the Secretary shall consult with the Secretary of Defense to ensure that such standards and procedures are consistent with the policies on classified information of the Department of Defense.  
(3)The Secretary shall disseminate guidance to employees of the Veterans Health Administration, including mental health professionals, on the standards and procedures established under paragraph (1) and how to best engage eligible veterans during the course of mental health treatment with respect to classified information.  (b)IdentificationIn carrying out this section, the Secretary shall ensure that a veteran may elect to identify as an eligible veteran on an appropriate form.  
(c)DefinitionsIn this section: (1)The term classified information means any information or material that has been determined by an official of the United States pursuant to law to require protection against unauthorized disclosure for reasons of national security.  
(2)The term eligible veteran means a veteran who— (A)is eligible to receive health care furnished by the Department under this title;  
(B)is seeking mental health treatment; and  (C)in the course of serving in the Armed Forces, participated in a sensitive mission or served in a sensitive unit.  
(3)The term sensitive mission means a mission of the Armed Forces that, at the time at which an eligible veteran seeks treatment, is classified.  (4)The term sensitive unit has the meaning given that term in section 130b(c)(4) of title 10..  
(c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1720G the following new item:   1720H. Mental health treatment for veterans who served in classified missions..  606.Examination and treatment by Department of Veterans Affairs for emergency medical conditions and women in labor (a)In generalSubchapter VIII of chapter 17 is amended by inserting after section 1784 the following new section: 
 
1784A.Examination and treatment for emergency medical conditions and women in labor 
(a)In generalIn the case of a hospital of the Department that has an emergency department, if any individual comes to the hospital or the campus of the hospital and a request is made on behalf of the individual for examination or treatment for a medical condition, the hospital must provide for an appropriate medical screening examination within the capability of the emergency department, including ancillary services routinely available to the emergency department, to determine whether or not an emergency medical condition exists.  (b)Necessary stabilizing treatment for emergency medical conditions and labor (1)If any individual comes to a hospital of the Department that has an emergency department or the campus of such a hospital and the hospital determines that the individual has an emergency medical condition, the hospital must provide either— 
(A)within the staff and facilities available at the hospital, for such further medical examination and such treatment as may be required to stabilize the medical condition; or  (B)for transfer of the individual to another medical facility in accordance with subsection (c).  
(2)A hospital is deemed to meet the requirement of paragraph (1)(A) with respect to an individual if the hospital offers the individual the further medical examination and treatment described in that paragraph and informs the individual (or a person acting on behalf of the individual) of the risks and benefits to the individual of such examination and treatment, but the individual (or a person acting on behalf of the individual) refuses to consent to the examination and treatment. The hospital shall take all reasonable steps to secure the written informed consent of the individual (or person) to refuse such examination and treatment.  (3)A hospital is deemed to meet the requirement of paragraph (1)(B) with respect to an individual if the hospital offers to transfer the individual to another medical facility in accordance with subsection (c) and informs the individual (or a person acting on behalf of the individual) of the risks and benefits to the individual of such transfer, but the individual (or a person acting on behalf of the individual) refuses to consent to the transfer. The hospital shall take all reasonable steps to secure the written informed consent of the individual (or person) to refuse such transfer.  
(c)Restricting transfers until individual stabilized 
(1)If an individual at a hospital of the Department has an emergency medical condition that has not been stabilized, the hospital may not transfer the individual unless— (A) (i)the individual (or a legally responsible person acting on behalf of the individual), after being informed of the obligations of the hospital under this section and of the risk of transfer, requests, in writing, transfer to another medical facility;  
(ii)a physician of the Department has signed a certification that, based upon the information available at the time of transfer, the medical benefits reasonably expected from the provision of appropriate medical treatment at another medical facility outweigh the increased risks to the individual and, in the case of labor, to the unborn child from effecting the transfer; or  (iii)if a physician of the Department is not physically present in the emergency department at the time an individual is transferred, a qualified medical person (as defined by the Secretary for purposes of this section) has signed a certification described in clause (ii) after a physician of the Department, in consultation with the person, has made the determination described in such clause, and subsequently countersigns the certification; and  
(B)the transfer is an appropriate transfer to that facility.  (2)A certification described in clause (ii) or (iii) of paragraph (1)(A) shall include a summary of the risks and benefits upon which the certification is based.  
(3)For purposes of paragraph (1)(B), an appropriate transfer to a medical facility is a transfer— (A)in which the transferring hospital provides the medical treatment within its capacity that minimizes the risks to the health of the individual and, in the case of a woman in labor, the health of the unborn child;  
(B)in which the receiving facility— (i)has available space and qualified personnel for the treatment of the individual; and  
(ii)has agreed to accept transfer of the individual and to provide appropriate medical treatment;  (C)in which the transferring hospital sends to the receiving facility all medical records (or copies thereof) available at the time of the transfer relating to the emergency medical condition for which the individual has presented, including— 
(i)observations of signs or symptoms;  (ii)preliminary diagnosis;  
(iii)treatment provided;  (iv)the results of any tests; and  
(v)the informed written request or certification (or copy thereof) provided under paragraph (1)(A);  (D)in which the transfer is effected through qualified personnel and transportation equipment, including the use of necessary and medically appropriate life support measures during the transfer; and  
(E)that meets such other requirements as the Secretary considers necessary in the interest of the health and safety of the individual or individuals transferred.  (d)Payment to the DepartmentThe Secretary shall charge for any care or services provided under this section in accordance with billing and reimbursement authorities available to the Secretary under other provisions of law.  
(e)DefinitionsIn this section: (1)The term campus means, with respect to a hospital of the Department— 
(A)the physical area immediately adjacent to the main buildings of the hospital;  (B)other areas and structures that are not strictly contiguous to the main buildings but are located not more than 250 yards from the main buildings; and  
(C)any other areas determined by the Secretary to be part of the campus of the hospital.  (2)The term emergency medical condition means— 
(A)a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) such that the absence of immediate medical attention could reasonably be expected to result in— (i)placing the health of the individual (or, with respect to a pregnant woman, the health of the woman or her unborn child) in serious jeopardy;  
(ii)serious impairment to bodily functions; or  (iii)serious dysfunction of any bodily organ or part; or  
(B)in the case of a pregnant woman, a stage of labor that a medical provider determines indicates— (i)that there is inadequate time to effect a safe transfer to another hospital before delivery; or  
(ii)that transfer may pose a threat to the health or safety of the woman or the unborn child.  (3) (A)The term to stabilize means— 
(i)with respect to an emergency medical condition described in paragraph (2)(A), to provide such medical treatment of the condition as may be necessary to assure, within reasonable medical probability, that no material deterioration of the condition is likely to result from or occur during the transfer of the individual from a facility; or  (ii)with respect to an emergency medical condition described in paragraph (2)(B), to deliver (including the placenta).  
(B)The term stabilized means— (i)with respect to an emergency medical condition described in paragraph (2)(A), that no material deterioration of the condition is likely, within reasonable medical probability, to result from or occur during the transfer of the individual from a facility; or  
(ii)with respect to an emergency medical condition described in paragraph (2)(B), that the woman has delivered (including the placenta).  (4)The term transfer means the movement (including the discharge) of an individual outside the facilities of a hospital of the Department at the direction of any person employed by (or affiliated or associated, directly or indirectly, with) the hospital, but does not include such a movement of an individual who— 
(A)has been declared dead; or  (B)leaves the facility without the permission of any such person..  
(b)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item relating to section 1784 the following new item:   1784A. Examination and treatment for emergency medical conditions and women in labor..  BVeterans Health Administration 611.Time period covered by annual report on Readjustment Counseling ServiceSection 7309(e)(1) is amended by striking calendar year and inserting fiscal year.  
612.Annual report on Veterans Health Administration and furnishing of hospital care, medical services, and nursing home care 
(a)In generalSubchapter II of chapter 73 is amended by adding at the end the following new section:  7330B.Annual report on Veterans Health Administration and furnishing of hospital care, medical services, and nursing home care (a)Report requiredNot later than March 1 of each of years 2018 through 2022, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on, for the calendar year preceding the calendar year during which the report is submitted— 
(1)the furnishing of hospital care, medical services, and nursing home care under the laws administered by the Secretary; and  (2)the administration of the furnishing of such care and services by the Veterans Health Administration.  
(b)ElementsEach report required by subsection (a) shall include each of the following for the year covered by the report: (1)An evaluation of the effectiveness of the Veterans Health Administration in increasing the access of veterans to hospital care, medical services, and nursing home care furnished by the Secretary for which such veterans are eligible.  
(2)An evaluation of the effectiveness of the Veterans Health Administration in improving the quality of health care provided to veterans, without increasing the costs incurred for such health care by the Federal Government or veterans, including relevant information for each medical center and Veterans Integrated Service Network of the Department set forth separately.  (3)An assessment of— 
(A)the workload of physicians and other employees of the Veterans Health Administration;  (B)patient demographics and utilization rates;  
(C)physician compensation;  (D)the productivity of physicians and other employees of the Veterans Health Administration;  
(E)the percentage of hospital care, medical services, and nursing home care provided to veterans in facilities of the Department and in non-Department facilities and any changes in such percentages compared to the year preceding the year covered by the report;  (F)pharmaceutical prices; and  
(G)third-party health billings owed to the Department, including the total amount of such billings and the total amount collected by the Department, set forth separately for claims greater than $1,000 and for claims equal to or less than $1,000.  (c)DefinitionsIn this section, the terms hospital care, medical services, nursing home care, facilities of the Department, and non-Department facilities have the meanings given those terms in section 1701 of this title..  
(b)Clerical amendmentThe table of sections at the beginning of chapter 73 is amended by inserting after the item relating to section 7330A the following new item:   7330B. Annual report on Veterans Health Administration and furnishing of hospital care, medical services, and nursing home care..  613.Expansion of qualifications for licensed mental health counselors of the Department of Veterans Affairs to include doctoral degreesSection 7402(b)(11)(A) is amended by inserting or doctoral degree after master's degree.  
614.Modification of hours of employment for physicians employed by the Department of Veterans AffairsSection 7423(a) of title 38, United States Code, is amended— (1)by striking (a) The hours and inserting (a)(1) Except as provided in paragraph (2), the hours; and  
(2)by adding at the end the following new paragraph:  (2) (A)Upon the advance written request of a covered physician, the Secretary may modify the hours of employment for a physician appointed in the Administration under any provision of this chapter on a full-time basis to be more or less than 80 hours in a biweekly pay period, subject to the requirements in subparagraph (B). For the purpose of determining pay, such a physician shall be deemed to have a biweekly schedule of 80 hours of employment.  
(B)A physician with an irregular work schedule established under subparagraph (A) shall be obligated to account for at least 2,080 hours of employment (through performance of work or use of leave or paid time off) in a calendar year.  (C)The Secretary may prescribe regulations to implement this paragraph, including regulations making adjustments to address the annual hours requirement for physicians who are covered by this paragraph for only a portion of a calendar year..  
615.Repeal of compensation panels to determine market pay for physicians and dentistsSection 7431(c) is amended— (1)by striking paragraph (4);  
(2)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; and  (3)in paragraph (6), as so redesignated, by striking under paragraph (6) and inserting under paragraph (5).  
616.Clarification regarding liability for breach of agreement under Department of Veterans Affairs Employee Incentive Scholarship ProgramSection 7675(b)(1)(E) is amended by striking In the case of a participant who is a part-time student, the and inserting The.  617.Extension of period for increase in graduate medical education residency positions at medical facilities of the Department of Veterans Affairs (a)In generalParagraph (2) of section 301(b) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 7302 note) is amended— 
(1)in the paragraph heading, by striking Five-year and inserting Ten-year; and  (2)in subparagraph (A), by striking 5-year period and inserting 10-year period.  
(b)ReportParagraph (3)(A) of such section is amended by striking 2019 and inserting 2024.  618.Report on public access to research by Department of Veterans Affairs (a)In generalNot later than each of 180 days and 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on increasing public access to scientific publications and digital data from research funded by the Department of Veterans Affairs.  
(b)ElementsEach report submitted under subsection (a) shall include the following: (1)An identification of the location or locations in which the public will be able to access the results of research funded by the Department, whether on an Internet website of the Department or through another source.  
(2)A description of the progress made by the Department in meeting public access requirements set forth in the notice entitled Policy and Implementation Plan for Public Access to Scientific Publications and Digital Data from Research Funded by the Department of Veterans Affairs (80 Fed. Reg. 60751), including the following: (A)Compliance of Department investigators with requirements relating to ensuring that research funded by the Department is accessible by the public.  
(B)Ensuring data management plans of the Department include provisions for long-term preservation of the scientific data resulting from research funded by the Department.  (3)An explanation of the factors used to evaluate the merit of data management plans of research funded by the Veterans Health Administration.  
(4)An explanation of the process of the Department in effect that enables stakeholders to petition a change to the embargo period for a specific field and the factors considered during such process.  619.Authorization of certain major medical facility projects of the Department of Veterans Affairs (a)In generalThe Secretary of Veterans Affairs may carry out the following major medical facility projects, with each project to be carried out in an amount not to exceed the amount specified for that project: 
(1)Seismic, life safety, and utilities upgrades and expansion of clinical services in Reno, Nevada, in an amount not to exceed $213,800,000.  (2)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $317,300,000.  
(b)Authorization of appropriations There is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2017 or the year in which funds are appropriated for the Construction, Major Projects, account $531,100,000 for the projects authorized in subsection (a).  (c)LimitationThe projects authorized in subsection (a) may only be carried out using— 
(1)funds appropriated for fiscal year 2017 or the year in which funds are appropriated for the Construction, Major Projects, account pursuant to the authorization of appropriations in subsection (b);  (2)funds available for Construction, Major Projects, for a fiscal year before fiscal year 2017 that remain available for obligation;  
(3)funds available for Construction, Major Projects, for a fiscal year after fiscal year 2017 that remain available for obligation;  (4)funds appropriated for Construction, Major Projects, for fiscal year 2017 for a category of activity not specific to a project;  
(5)funds appropriated for Construction, Major Projects, for a fiscal year before fiscal year 2017 for a category of activity not specific to a project; and  (6)funds appropriated for Construction, Major Projects, for a fiscal year after fiscal year 2017 for a category of activity not specific to a project.  
CToxic Exposure 
631.DefinitionsIn this subtitle: (1)Armed ForcesThe term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard.  
(2)DescendantThe term descendant means, with respect to an individual, the biological child or grandchild of that individual.  (3)Toxic exposureThe term toxic exposure means a condition in which an individual inhaled or ingested an agent determined to be hazardous to the health of the individual or the agent came in contact with the skin or eyes of the individual in a manner that could be hazardous to the health of the individual.  
(4)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code.  632.National Academy of Medicine assessment on research relating to the descendants of individuals with toxic exposure (a)In general (1)AgreementNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall seek to enter into an agreement with the National Academy of Medicine under which the National Academy of Medicine conducts an assessment on scientific research relating to the descendants of individuals with toxic exposure.  
(2)Alternate organization 
(A)In generalIf the Secretary is unable within the period prescribed in paragraph (1) to enter into an agreement described in such paragraph with the National Academy of Medicine on terms acceptable to the Secretary, the Secretary shall seek to enter into such an agreement with another appropriate organization that— (i)is not part of the Federal Government;  
(ii)operates as a not-for-profit entity; and  (iii)has expertise and objectivity comparable to that of the National Academy of Medicine.  
(B)TreatmentIf the Secretary enters into an agreement with another organization as described in subparagraph (A), any reference in this section to the National Academy of Medicine shall be treated as a reference to the other organization.  (b)ElementsThe assessment conducted pursuant to the agreement entered into under subsection (a) shall include the following: 
(1)A scientific review of the scientific literature regarding toxicological and epidemiological research on descendants of individuals with toxic exposure.  (2)An assessment of areas requiring further scientific study relating to the descendants of veterans with toxic exposure.  
(3)An assessment of the scope and methodology required to conduct adequate scientific research relating to the descendants of individuals with toxic exposure, including— (A)the types of individuals to be studied, including veterans with toxic exposure and the descendants of those veterans;  
(B)the number of veterans and descendants described in subparagraph (A) to be studied;  (C)the potential alternatives for participation in such a study, including whether it would be necessary for participants to travel in order to participate;  
(D)the approximate amount of time and resources needed to prepare and conduct the research; and  (E)the appropriate Federal agencies to participate in the research, including the Department of Defense and the Department of Veterans Affairs.  
(4)The establishment of categories, including definitions for each such category, to be used in assessing the evidence that a particular health condition is related to toxic exposure, such as— (A)sufficient evidence of a causal relationship;  
(B)sufficient evidence of an association;  (C)limited or suggestive evidence of an association;  
(D)inadequate or insufficient evidence to determine whether an association exists; and  (E)limited or suggestive evidence of no association.  
(5)An analysis of— (A)the feasibility of conducting scientific research to address the areas that require further study as described under paragraph (2);  
(B)the value and relevance of the information that could result from such scientific research; and  (C)for purposes of conducting further research, the feasibility and advisability of accessing additional information held by a Federal agency that may be sensitive.  
(6)An identification of a research entity or entities with— (A)expertise in conducting research on health conditions of descendants of individuals with toxic exposure; and  
(B)an ability to conduct research on those health conditions to address areas requiring further scientific study as described under paragraph (2).  (c)ReportThe agreement entered into under subsection (a) shall require the National Academy of Medicine to submit, not later than 2 years after entering into such agreement, to the Secretary of Veterans Affairs, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives— 
(1)the results of the assessment conducted pursuant to such agreement, including such recommendations as the National Academy of Medicine considers appropriate regarding the scope and methodology required to conduct adequate scientific research relating to the descendants of veterans with toxic exposure; and  (2)a determination regarding whether the results of such assessment indicate that it is feasible to conduct further research regarding health conditions of descendants of veterans with toxic exposure, including an explanation of the basis for the determination.  
(d)Certification 
(1)In generalNot later than 90 days after receiving the results of the assessment and determination under subsection (c), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a certification of the understanding of the Secretary, based on such results and determination, regarding the feasibility of conducting further research regarding health conditions of descendants of veterans with toxic exposure that is expressed by such results and determination.  (2)Basis for certificationThe certification submitted under paragraph (1) shall include an explanation of the basis for the certification.  
633.Advisory board on research relating to health conditions of descendants of veterans with toxic exposure while serving in the Armed Forces 
(a)EstablishmentUnless the Secretary of Veterans Affairs certifies under section 632(d) that the results of the assessment and determination under section 632(c) indicate that it is not feasible to conduct further research regarding health conditions of descendants of veterans with toxic exposure, not later than 180 days after receiving such results and determination, the Secretary shall establish an advisory board (in this section referred to as the Advisory Board) to advise the Secretary in the selection of a research entity or entities under section 634, advise such entity or entities in conducting research under such section, and advise the Secretary with respect to the activities of such entity or entities under such section.  (b)Membership (1)CompositionThe Secretary, in consultation with the National Academy of Medicine, the Director of the National Institute of Environmental Health Sciences, and such other heads of Federal agencies as the Secretary determines appropriate— 
(A)shall select not more than 13 voting members of the Advisory Board, of whom— (i)not less than two shall be members of organizations exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986;  
(ii)not less than two shall be descendants of veterans with toxic exposure while serving as members of the Armed Forces; and  (iii)not less than seven shall be health professionals, scientists, or academics who are not employees of the Federal Government and have expertise in— 
(I)birth defects;  (II)developmental disabilities;  
(III)epigenetics;  (IV)public health;  
(V)the science of environmental exposure or environmental exposure assessment;  (VI)the science of toxic substances; or  
(VII)medical and research ethics; and  (B)may select not more than two nonvoting members who are employees of the Federal Government and who are otherwise described in subparagraph (A)(iii).  
(2)ChairThe Secretary shall select a Chair from among the members of the Advisory Board selected under paragraph (1)(A).  (3)Terms (A)In generalEach member of the Advisory Board shall serve a term of 2 or 3 years as determined by the Secretary.  
(B)ReappointmentAt the end of the term of a member of the Advisory Board, the Secretary may reselect the member for another term, except that no member may serve more than 4 consecutive terms.  (c)DutiesThe Advisory Board shall— 
(1)advise the Secretary in the selection of a research entity or entities to conduct research under section 634 from among those identified under section 632(b)(6);  (2)advise such entity or entities and assess the activities of such entity or entities in conducting such research;  
(3)develop a research strategy for such entity or entities based on, but not limited to, the results of the assessment conducted under section 632;  (4)advise the Secretary with respect to the activities of such entity or entities under section 634;  
(5)submit recommendations to be included by such entity or entities in the report under section 634(d)(2)(C); and  (6)not less frequently than semiannually, meet with the Secretary and representatives of such entity or entities on the research conducted by such entity or entities under section 634.  
(d)MeetingsThe Advisory Board shall meet at the call of the Chair, but not less frequently than semiannually.  (e)CompensationThe members of the Advisory Board shall serve without compensation.  
(f)ExpensesThe Secretary of Veterans Affairs shall determine the appropriate expenses of the Advisory Board.  (g)Personnel (1)In generalThe Chair may, without regard to the civil service laws and regulations, appoint an executive director of the Advisory Board, who shall be a civilian employee of the Department of Veterans Affairs, and such other personnel as may be necessary to enable the Advisory Board to perform its duties.  
(2)ApprovalThe appointment of an executive director under paragraph (1) shall be subject to approval by the Advisory Board.  (3)CompensationThe Chair may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.  
634.Research relating to health conditions of descendants of veterans with toxic exposure while serving in the Armed Forces 
(a)In generalUnless the Secretary of Veterans Affairs certifies under section 632(d) that the results of the assessment and determination under section 632(c) indicate that it is not feasible to conduct further research regarding health conditions of descendants of veterans with toxic exposure, not later than 1 year after receiving such results and determination, the Secretary shall (in consultation with the advisory board established under section 633 (in this section referred to as the Advisory Board)) enter into an agreement with one or more research entities identified under section 632(b)(6) (excluding an entity of the Department of Veterans Affairs) to conduct research on health conditions of descendants of veterans with toxic exposure while serving as members of the Armed Forces (in this section referred to as the research entity or entities).  (b)Research (1)In generalTo the extent included in the research strategy developed by the Advisory Board under section 633(c)(3), the research entity or entities shall conduct research on health conditions of descendants of veterans with toxic exposure while serving as members of the Armed Forces.  
(2)StudiesIn conducting research under paragraph (1), the research entity or entities may study any veteran, at the election of the veteran, identified under section 632(b)(3)(A) as a type of individual to be studied in order to conduct adequate scientific research relating to the descendants of veterans with toxic exposure.  (3)CategorizationIn conducting research under paragraph (1), the research entity or entities shall assess, using the categories established under section 632(b)(4), the extent to which a health condition of a descendant of a veteran is related to the toxic exposure of the veteran while serving as a member of the Armed Forces.  
(c)Availability of records 
(1)In generalThe Secretary of Defense, the Secretary of Veterans Affairs, and the head of each Federal agency identified under section 632(b)(3)(E) shall make available to the research entity or entities records held by the Department of Veterans Affairs, the Department of Defense, the Armed Forces, that Federal agency, or any other source under the jurisdiction of any such Federal agency or the Armed Forces, as appropriate, that the research entity or entities determine are necessary to carry out this section.  (2)Mechanism for accessThe Secretary of Veterans Affairs, the Secretary of Defense, and the head of each Federal agency identified under section 632(b)(3)(E) shall jointly establish a mechanism for access by the research entity or entities to records made available under paragraph (1).  
(d)Annual report 
(1)In generalNot later than 1 year after commencing the conduct of research under this section, and not later than September 30 each year thereafter, each research entity with which the Secretary has entered into an agreement under subsection (a) shall, in consultation with the Advisory Board, submit to the Secretary of Veterans Affairs, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives a report on the functions of such entity under this section during the year preceding the submittal of the report.  (2)ElementsEach report submitted under paragraph (1) shall include the following: 
(A)A summary of the research efforts that have been completed during the year preceding the submittal of the report and that are ongoing as of the date of the submittal of the report.  (B)A description of any findings made during such year in carrying out such research efforts.  
(C)Recommendations for administrative or legislative action made by the Advisory Board based on such findings, which may include recommendations for further research under this section.  (3)Upon requestUpon the request of any organization exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986, the Secretary of Veterans Affairs may transmit to such organization a copy of a report received by the Secretary under paragraph (1).  
VIIHomelessness Matters 
AAccess of Homeless Veterans to Benefits 
701.Expansion of definition of homeless veteran for purposes of benefits under the laws administered by the Secretary of Veterans AffairsSection 2002 is amended— (1)by striking In this chapter and inserting (a) In general.—In this chapter;  
(2)by striking in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)) and inserting in subsection (a) or (b) of section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302); and  (3)by adding at the end the following: 
 
(b)Veteran defined 
(1)Notwithstanding section 101(2) of this title and except as provided in paragraph (2), for purposes of sections 2011, 2012, 2013, 2044, and 2061 of this title, the term veteran means a person who served in the active military, naval, or air service, regardless of length of service, and who was discharged or released therefrom.  (2)For purposes of paragraph (1), the term veteran excludes a person who— 
(A)received a dishonorable discharge from the Armed Forces; or  (B)was discharged or dismissed from the Armed Forces by reason of the sentence of a general court-martial..  
702.Authorization to furnish certain benefits to homeless veterans with discharges or releases under other than honorable conditionsSection 5303(d) is amended— (1)by striking not apply to any war-risk insurance, Government (converted) or National Service Life Insurance policy. and inserting the following: “not apply to the following: 
 
(1)Any war-risk insurance, Government (converted) or National Service Life Insurance policy.; and  (2)by adding at the end the following new paragraph: 
 
(2)Benefits under section 2011, 2012, 2013, 2044, or 2061 of this title (except for benefits for individuals discharged or dismissed from the Armed Forces by reason of the sentence of a general court-martial)..  703.Waiver of minimum period of continuous active duty in Armed Forces for certain benefits for homeless veteransSection 5303A(b)(3) is amended— 
(1)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively; and  (2)by inserting after subparagraph (E) the following new subparagraph (F): 
 
(F)to benefits under section 2011, 2012, 2013, 2044, or 2061 of this title;.  704.Training of personnel of the Department of Veterans Affairs and grant recipientsThe Secretary of Veterans Affairs shall conduct a program of training and education to ensure that the following persons are aware of and implement this title and the amendments made by this subtitle: 
(1)Personnel of the Department of Veterans Affairs who are supporting or administering a program under chapter 20 of title 38, United States Code.  (2)Recipients of grants or other amounts for purposes of carrying out such a program.  
705.RegulationsNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations, including such modifications to section 3.12 of title 38, Code of Federal Regulations (or any successor regulation), as the Secretary considers appropriate, to ensure that the Department of Veterans Affairs is in full compliance with this title and the amendments made by this subtitle.  706.Effective dateThis subtitle and the amendments made by this subtitle shall apply to individuals seeking benefits under chapter 20 of title 38, United States Code, before, on, and after the date of the enactment of this Act.  
BOther Homelessness Matters 
711.Increased per diem payments for transitional housing assistance that becomes permanent housing for homeless veteransSection 2012(a)(2) is amended— (1)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;  
(2)in subparagraph (C), as redesignated, by striking in subparagraph (D) and inserting in subparagraph (E);  (3)in subparagraph (D), as redesignated, by striking under subparagraph (B) and inserting under subparagraph (C);  
(4)in subparagraph (E), as redesignated, by striking in subparagraphs (B) and (C) and inserting in subparagraphs (C) and (D);  (5)in subparagraph (A)— 
(A)by striking The rate and inserting Except as otherwise provided in subparagraph (B), the rate; and  (B)by striking under subparagraph (B) and all that follows and inserting under subparagraph (C).; and  
(6)by inserting after subparagraph (A) the following new subparagraph (B):  (B) (i)Except as provided in clause (ii), in no case may the rate determined under this paragraph exceed the rate authorized for State homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this title, as the Secretary may increase from time to time under subsection (c) of that section.  
(ii)In the case of services furnished to a homeless veteran who is placed in housing that will become permanent housing for the veteran upon termination of the furnishing of such services to such veteran, the maximum rate of per diem authorized under this section is 150 percent of the rate authorized for State homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this title, as the Secretary may increase from time to time under subsection (c) of that section..  712.Program to improve retention of housing by formerly homeless veterans and veterans at risk of becoming homeless (a)Program required (1)In generalSubchapter II of chapter 20 is amended— 
(A)by redesignating section 2013 as section 2014; and  (B)by inserting after section 2012 the following new section 2013: 
 
2013.Program to improve retention of housing by formerly homeless veterans and veterans at risk of becoming homeless 
(a)Program requiredThe Secretary shall carry out a program under which the Secretary shall provide case management services to improve the retention of housing by veterans who were previously homeless and are transitioning to permanent housing and veterans who are at risk of becoming homeless.  (b)Grants (1)The Secretary shall carry out the program through the award of grants.  
(2) 
(A)In awarding grants under paragraph (1), the Secretary shall give priority to organizations that demonstrate a capability to provide case management services as described in subsection (a), particularly organizations that are successfully providing or have successfully provided transitional housing services using amounts provided by the Secretary under sections 2012 and 2061 of this title.  (B)In giving priority under subparagraph (A), the Secretary shall give extra priority to an organization described in such subparagraph that— 
(i)voluntarily stops receiving amounts provided by the Secretary under sections 2012 and 2061 of this title; and  (ii)converts a facility that the organization used to provide transitional housing services into a facility that the organization uses to provide permanent housing that meets housing quality standards established under section 8(o)(8)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)(B)).  
(C)In any case in which a facility, with respect to which a person received a grant for construction, rehabilitation, or acquisition under section 2011 of this title, is converted as described in subparagraph (B)(ii), such conversion shall be considered to have been carried out pursuant to the needs of the Department and such person shall not be considered in noncompliance with the terms of such grant by reason of such conversion..  (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 2013 and inserting the following new items: 
 
 
2013. Program to improve retention of housing by formerly homeless veterans and veterans at risk of becoming homeless. 
2014. Authorization of appropriations..  
(b)RegulationsNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations to carry out section 2013 of such title, as added by subsection (a)(1)(B).  (c)Report (1)In generalNot later than June 1, 2020, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program required by section 2013 of such title, as added by subsection (a)(1)(B).  
(2)ContentsThe report submitted under paragraph (1) shall include assessments of the following: (A)The percentage of veterans who received case management services under the program who were able to retain permanent housing by the end of the program, disaggregated by each recipient of a grant under such section.  
(B)The percentage of veterans who received case management services under the program who were not in permanent housing at the end of the program, disaggregated by housing status and reason for failing to retain permanent housing under the program.  (C)The use by veterans, who received case management services under the program, of housing assistance furnished by the Department of Veterans Affairs, including a comparison of the use of such assistance by such veterans before and after receiving such services.  
(D)An assessment of the employment status of veterans who received case management services under the program, including a comparison of the employment status of such veterans before and after receiving such services.  713.Establishment of National Center on Homelessness Among Veterans (a)In generalSubchapter VII of chapter 20 is amended by adding at the end the following new section: 
 
2067.National Center on Homelessness Among Veterans 
(a)In general 
(1)The Secretary shall establish and operate a center to carry out the functions described in subsection (b).  (2)The center established under paragraph (1) shall be known as the National Center on Homelessness Among Veterans.  
(3)To the degree practicable, the Secretary shall operate the center established under paragraph (1) independently of the other programs of the Department that address homelessness among veterans.  (b)FunctionsThe functions described in this subsection are as follows: 
(1)To carry out and promote research into the causes and contributing factors to veteran homelessness.  (2)To assess the effectiveness of programs of the Department to meet the needs of homeless veterans.  
(3)To identify and disseminate best practices with regard to housing stabilization, income support, employment assistance, community partnerships, and such other matters as the Secretary considers appropriate with respect to addressing veteran homelessness.  (4)To integrate evidence-based and best practices, policies, and programs into programs of the Department for homeless veterans and veterans at risk of homelessness and to ensure that the staff of the Department and community partners can implement such practices, policies, and programs.  
(5)To serve as a resource center for, and promote and seek to coordinate the exchange of information regarding, all research and training activities carried out by the Department and by other Federal and non-Federal entities with respect to veteran homelessness..  (b)Clerical amendmentThe table of sections at the beginning of such chapter 20 is amended by inserting after the item relating to section 2066 the following new item: 
 
 
2067. National Center on Homelessness Among Veterans..  
714.Requirement for Department of Veterans Affairs to assess comprehensive service programs for homeless veterans 
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall— (1)assess and measure the capacity of programs for which entities receive grants under section 2011 of title 38, United States Code, or per diem payments under section 2012 or 2061 of such title; and  
(2)assess such programs with respect to— (A)how well they achieve their stated goals at a national level;  
(B)placements in permanent housing;  (C)placements in employment; and  
(D)increases in the regular income of participants in the programs.  (b)Assessment at national and local levelsIn assessing and measuring under subsection (a)(1), the Secretary shall develop and use tools to examine the capacity of programs described in such subsection at both the national and local level in order to assess the following: 
(1)Whether sufficient capacity exists to meet the needs of homeless veterans in each geographic area.  (2)Whether existing capacity meets the needs of the subpopulations of homeless veterans located in each geographic area.  
(3)The amount of capacity that recipients of grants under sections 2011 and 2061 and per diem payments under section 2012 of such title have to provide services for which the recipients are eligible to receive per diem under section 2012(a)(2)(B)(ii) of title 38, United States Code, as added by section 711(6).  (c)Consideration of other resourcesIn assessing and measuring programs under subsection (a)(1), the Secretary shall consider the availability to such programs of resources made available to such programs and to homeless veterans, including resources provided by the Department of Veterans Affairs and by entities other than the Department.  
(d)Use of informationThe Secretary shall use the information collected under this section as follows: (1)To set specific goals to ensure that programs described in subsection (a) are effectively serving the needs of homeless veterans.  
(2)To assess whether programs described in subsection (a) are meeting goals set under paragraph (1).  (3)To inform funding allocations for programs described in subsection (a).  
(4)To improve the referral of homeless veterans to programs described in subsection (a).  (e)ReportNot later than 180 days after the date on which the assessment required by subsection (a) is completed, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on such assessment and such recommendations for legislative and administrative action as the Secretary may have to improve the programs and per diem payments described in subsection (a).  
715.Report on outreach relating to increasing the amount of housing available to veteransNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs and the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Veterans' Affairs and the Committee on Financial Services of the House of Representatives a report describing and assessing the outreach conducted by the Secretary to realtors, landlords, property management companies, and developers to educate them about the housing needs of veterans and the benefits of having veterans as tenants.  VIIIOther Matters 801.Department of Veterans Affairs construction reforms (a)Application of industry standards; assistanceSection 8103 is amended by adding at the end the following new subsections: 
 
(f)To the maximum extent practicable, the Secretary shall use industry standards, standard designs, and best practices in carrying out the construction of medical facilities.  (g)The Secretary shall ensure that each employee of the Department with responsibilities, as determined by the Secretary, relating to the infrastructure construction or alteration of medical facilities, including such construction or alteration carried out pursuant to contracts or agreements, undergoes a program of ongoing professional training and development. Such program shall be designed to ensure that employees maintain adequate expertise relating to industry standards and best practices for the acquisition of design and construction services. The Secretary may provide the program under this subsection directly or through a contract or agreement with a non-Federal entity or with a non-Department Federal entity..  
(b)Forensic audits of certain projectsSubsection (c) of section 8104 is amended— (1)by striking Not less than 30 days and inserting (1) Not less than 30 days; and  
(2)by adding at the end the following new paragraph:  (2)The Secretary shall— 
(A)enter into a contract or agreement with an appropriate non-department Federal entity with the ability to conduct forensic audits on medical facility projects for the conduct of an external forensic audit of the expenditures relating to any major medical facility or super construction project for which the total expenditures exceed the amount requested in the initial budget request for the project submitted to Congress under section 1105 of title 31 by more than 25 percent; and  (B)enter into a contract or agreement with an appropriate non-department Federal entity with the ability to conduct forensic audits on medical facility projects for the conduct of an external audit of the medical center construction project in Aurora, Colorado..  
(c)Use of amounts from bid savingsSubsection (d)(2)(B) of such section is amended— (1)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively;  
(2)by inserting after clause (i) the following new clause (ii):  (ii)If the major construction project that is the source of the bid savings is not complete— 
(I)the amount already obligated by the Department or available in the project reserve for such project;  (II)the percentage of such project that has been completed; and  
(III)the amount available to the Department to complete such project.; and  (3)in clauses (iii) and (iv), as redesignated by paragraph (1), strike amounts and inserting bid savings amounts both places it appears.  
(d)Quarterly report on super construction projects 
(1)In generalAt the end of subchapter I of chapter 81 add the following new section:  8120.Quarterly report on super construction projects (a)Quarterly reports requiredNot later than 30 days after the last day of each fiscal quarter the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the super construction projects carried out by the appropriate non-Department Federal entity described in section 8103(e)(1) of this title during such quarter. Each such report shall include, for each such project— 
(1)the budgetary and scheduling status of the project, as of the last day of the quarter covered by the report; and  (2)the actual cost and schedule variances of the project, as of such day, compared to the planned cost and schedules for the project.  
(b)Super construction project definedIn this section, the term super construction project has the meaning given such term in section 8103(e)(3) of this title..  (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to such subchapter the following new item: 
 
 
8120. Quarterly report on super construction projects..  
802.Technical and clerical amendmentsTitle 38, United States Code, is amended as follows: (1)In section 735(a)(5), by striking (Public Law 104–191) and inserting (Public Law 104–191; 42 U.S.C. 1320d–2 note).  
(2)In the table of sections at the beginning of chapter 17, by striking the items relating to sections 1710D and 1710E and inserting the following new items:   1710D. Traumatic brain injury: comprehensive program for long-term rehabilitation. 1710E. Traumatic brain injury: use of non-Department facilities for rehabilitation..  (3)In section 1710(e)(1)(F), by inserting a comma after 1953.  
(4)In section 7412(b), by striking under paragraph (1) and inserting under subsection (a).   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 